Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.1 Page1of51

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
SCHWAB INDUSTRIES, INC., CASE NO.:
Petitioner, HON.:

Vv.

FARADAY &FUTURE INC.

Respondent,

THE ZALEWSKI LAW FIRM

By: PAUL J. ZALEWSKI (P61693)
Attorney for Petitioner

29199 Ryan Road

Warren, MI 48092

(586) 573-8900
ZalewskiLegal@gmail.com

BRIAN E. FRITZ (#3211621)
Attorney for Respondent

2248 Kenilworth Ave.

Los Angeles, CA 90039-3010
(786) 877-8014

Brian.Fritz@ff.com
/

PETITION/MOTION TO CONFIRM
CONSENT ARBITRATION AWARD

Pursuant to 9 U.S.C. § 9, Petitioner, SCHWAB INDUSTRIES, INC., by
and through its attorneys, THE ZALEWSKI LAW FIRM, files this

Petition/Motion to Confirm Consent Arbitration Award entered on October
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.2 Page 2of51

30, 2019 (the “Consent Award”) in connection with an arbitration between
Petitioner and Respondent conducted in the State of Michigan with the American
Arbitration Association. Accordingly, Petitioner respectfully petitions this
Honorable Court for confirmation of the Consent Award against Respondent and
for entry of judgment in conformity with the Consent Award. In support of this
Petition/Motion to Confirm Consent Arbitration Award, Petitioner states as follows:
PARTIES

1. Petitioner, Schwab Industries, Inc., is a Michigan corporation with its
registered office and principal place of business in the Charter Township of Shelby,
County of Macomb, State of Michigan.
2. Respondent, Faraday&Future, Inc., is a California corporation with its
registered office and principal place of business at 18455 S. Figueroa Street,
Gardena, California 90248.

JURISDICTION AND VENUE
3. Jurisdiction and venue are proper in this Court pursuant to 28 U.S.C.
§1331 and 9 U.S.C. § 9 as the Consent Award was rendered in this district.
THE ARBITRATION AND AWARD
4. The parties to this action were involved in a commercial dispute over unpaid
invoices and Petitioner commenced Arbitration in the State of Michigan with the

American Arbitration Association pursuant to the terms of a certain Engineering
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelID.3 Page 3of51

Services Agreement (the “Contract”) with Respondent that contained a valid
arbitration clause. (Exhibit A, Contract).

5. On October 30, 2019, a Consent Award was issued in favor of Petitioner and
against Respondent in the total amount of Two Million Thirty-One Thousand One
Hundred Thirty-Six and 15/100 Dollars ($2,031,136.15). (Exhibit B, Consent
Award).

6. Respondent has tendered payment of One Hundred Thousand and 00/100
($100,000.00) towards satisfaction of the Consent Award, leaving an unpaid
balance of One Million Nine Hundred Thirty-One Thousand One Hundred Thirty-
Six and 15/100 Dollars ($1,931,136.15).

7. Pursuant to the terms of the Consent Award, on or after February 14, 2020,
Petitioner is entitled to “file a Petition for Confirmation of Arbitration Consent
Award (the ‘Petition’) in the United States District Court for the Eastern District
Court of Michigan, Southern Division (the ‘Federal Court’) pursuant to 9 U.S.C.
1 et. seq.” (Exhibit B, Consent Award).

8. Pursuant to the terms of the Consent Award, “Respondent will not contest,
respond, protest, or object to the Petition or otherwise seek the Federal Court or
AAA to stay or vacate this Consent Award for any reason whatsoever.” (Exhibit

B, Consent Award).

9. Pursuant to the terms of the Consent Award, Petitioner “agrees that it shall
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.4 Page 4of51

not file any liens, levies or commence any legal collections actions of any kind
seeking to satisfy the balance of this Consent Award or any judgment received in
the Federal Court until after March 31, 2020.” (Exhibit B, Consent Award).

10. Pursuant to the terms of the Consent Award, if Respondent tenders a
“payment to Claimant of One Million Seven Hundred Eighty-One Thousand One
Hundred Thirty-Six and 15/100 Dollars ($1,781,136.15) on or before March 31,
2020, then this Consent Award, and any judgment received in Federal Court after
confirmation of this Consent Award, shall be deemed to be satisfied in its entirety
and paid in full and that Claimant shall file notice of the Satisfaction of the
Consent Award and judgment with the Federal Court.” (Exhibit B, Consent
Award).

11. Petitioner petitions this Honorable Court to enter a money judgment in favor
of Petitioner and against Respondent in accordance with the strict terms of the
Consent Award. (Exhibit B, Consent Award).

COUNT I —- CONFIRMATION OF THE ARBITRATION AWARD

12. Petitioner seeks to confirm the Consent Award against Respondent pursuant
to terms of the Contract and 9 U.S.C. § 9.

13. Petitioner petitions this Honorable Court to enter a judgment in favor of
Petitioner and against Respondent in the amount of One Million Nine Hundred

Thirty-One Thousand One Hundred Thirty-Six and 15/100 Dollars
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelID.5 Page5of51

($1,931,136.15), with the condition that Petitioner shall not file any liens, levies or
commence any legal collections actions of any kind seeking to satisfy the
judgment received from this Court until after March 31, 2020, and further that if
Respondent pays Petitioner the amount of One Million Seven Hundred Eighty-
One Thousand One Hundred Thirty-Six and 15/100 Dollars ($1,781,136.15) on or
before March 31, 2020, then the judgment entered by this Court shall be deemed
to be satisfied in its entirety and Petitioner shall file notice of the Satisfaction of
the Judgment with the Court.

WHEREFORE, Petitioner respectfully requests this Honorable Court:

A. To enter an order confirming the Consent Award and enter a Judgment in
favor of Petitioner, Schwab Industries, Inc., and against Respondent,
Faraday&Future, Inc., in the amount of One Million Nine Hundred
Thirty-One Thousand One Hundred Thirty Six and 15/100 Dollars
($1,931,136.15), with the condition that Petitioner shall not be entitled to
file any liens, levies or commence any legal collections actions of any
kind seeking to satisfy the Judgment after March 31, 2020, and further
that if Respondent pays Petitioner the amount of One Million Seven
Hundred Eighty-One Thousand One Hundred Thirty-Six and 15/100
Dollars ($1,781,136.15) on or before March 31, 2020, then the Judgment

shall be deemed to be satisfied and paid in its entirety and Petitioner shall
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.6 Page 6of 51

file notice of the Satisfaction of the Judgment with the Court.
B. Grant any other relief deemed just and appropriate under the
circumstances.
Respectfully submitted;
THE ZALEWSKI LAW FIRM

/s/ Paul J. Zalewski
By: PAUL J. ZALEWSKI (P61693)
Attorney for Petitioner
29199 Ryan Road
Warren, MI 48092
(586) 573-8900
Dated: February 18, 2020 ZalewskiLegal@gmail.com
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.7 Page 7 of51

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
SCHWAB INDUSTRIES, INC., CASE NO.:
Petitioner, HON:

Vv.

FARADAY &FUTURE INC.

Respondent,

THE ZALEWSKI LAW FIRM

By: PAUL J. ZALEWSKI (P61693)
Attorney for Petitioner

29199 Ryan Road

Warren, MI 48092

(586) 573-8900
ZalewskiLegal@gmail.com

BRIAN E. FRITZ (#3211621)
Attorney for Respondent

2248 Kenilworth Ave.

Los Angeles, CA 90039-3010
(786) 877-8014

Brian.Fritz@ff.com
/

BRIEF IN SUPPORT OF PETITION/MOTION TO
CONFIRM ARBITRATION AWARD
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.8 Page 8of 51

STATEMENT OF ISSUE PRESENTED
I. Whether this Court should confirm the Consent Arbitration
Award entered on October 30, 2019 and enter a final
judgment in favor of Petitioners?

Petitioner answers: io

Respondent answers: “Yes”
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelID.9 Page9of51

CONTROLLING AUTHORITY
9 U.S.C. J 9 which provides:

If the parties in their agreement have agreed that a judgment of
the court shall be entered upon the award made pursuant to the
arbitration, and shall specify the court, then at any time within
one year after the award is made any party to the arbitration
may apply to the court so specified for an order confirming the
award, and thereupon the court must grant such an order unless
the award is vacated, modified, or corrected as prescribed
in sections 10 and 11 of this title. If no court is specified in the
agreement of the parties, then such application may be made to
the United States court in and for the district within which such
award was made. Notice of the application shall be served upon
the adverse party, and thereupon the court shall have
jurisdiction of such party as though he had appeared generally
in the proceeding. If the adverse party is a resident of the
district within which the award was made, such service shall be
made upon the adverse party or his attorney as prescribed by
law for service of notice of motion in an action in the same
court. If the adverse party shall be a nonresident, then the
notice of the application shall be served by the marshal of any
district within which the adverse party may be found in like
manner as other process of the court.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.10 Page 10of 51

INTRODUCTION
Petitioner, Schwab Industries, Inc., seeks confirmation of a final Consent

Arbitration Award (“Consent Award”) entered on October 30, 2019 (the

“Award”) in connection with an arbitration action between Petitioner and

Respondent conducted in the State of Michigan with the American Arbitration

Association. Pursuant to the Federal Arbitration Act (“FAA”) 9 U.S.C. § 1, e¢.

seg., and 9 U.S.C. § 9, as well as the terms of the parties’ Consent Award,

Petitioner is entitled to apply for an order with this Court confirming the Consent

Award and entering judgment against Respondent and this Court must enter such

judgment pursuant to the terms of the parties’ agreement, as set forth in the

Consent Award.

STATEMENT OF FACTS
The parties to this action were involved in a commercial dispute over unpaid

invoices and Petitioner commenced Arbitration in the State of Michigan with the
American Arbitration Association pursuant to the terms of a certain Engineering
Services Agreement (the “Contract”) with Respondent that contained a valid
arbitration clause. (Exhibit A, Contract). On October 30, 2019, a Consent Award
was issued in favor of Petitioner and against Respondent in the total amount of
Two Million Thirty-One Thousand One Hundred Thirty-Six and 15/100 Dollars

($2,03 1,136.15). (Exhibit B, Consent Award). Respondent has tendered payment
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.11 Page 11of 51

of One Hundred Thousand and 00/100 ($100,000.00) towards satisfaction of the
Consent Award, leaving an unpaid balance of One Million Nine Hundred Thirty-
One Thousand One Hundred Thirty-Six and 15/100 Dollars ($1,931,136.15).
Pursuant to the terms of the Consent Award, on or after February 14, 2020,
Petitioner is entitled to “file a Petition for Confirmation of Arbitration Consent
Award (the ‘Petition’) in the United States District Court for the Eastern District
Court of Michigan, Southern Division (the ‘Federal Court’) pursuant to 9 U.S.C.
1 et. seq.” (Exhibit B, Consent Award). Pursuant to the terms of the Consent
Award, “Respondent will not contest, respond, protest, or object to the Petition or
otherwise seek the Federal Court or AAA to stay or vacate this Consent Award for
any reason whatsoever.” Jd. Pursuant to the terms of the Consent Award,
Petitioner “agrees that it shall not file any liens, levies or commence any legal
collections actions of any kind seeking to satisfy the balance of this Consent Award
or any judgment received in the Federal Court until after March 31, 2020.” Jd.
Pursuant to the terms of the Consent Award, if Respondent tenders a “payment to
Claimant of One Million Seven Hundred Eighty-One Thousand One Hundred
Thirty-Six and 15/100 Dollars ($1,781,136.15) on or before March 31, 2020, then
this Consent Award, and any judgment received in Federal Court after
confirmation of this Consent Award, shall be deemed to be satisfied in its entirety

and paid in full and that Claimant shall file notice of the Satisfaction of the Consent
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.12 Page 12 of 51

Award and judgment with the Federal Court.” Jd.

Based on the above, Petitioner seeks this Honorable Court to enter a money
judgment in favor of Petitioner and against Respondent in accordance with the
strict terms of the Consent Award, pursuant to terms of the Contract and 9 U.S.C.
§ 9, Petitioner petitions this Honorable Court to enter a judgment in favor of
Petitioner and against Respondent in the amount of One Million Nine Hundred
Thirty-One Thousand One Hundred Thirty-Six and 15/100 Dollars
($1,931,136.15), with the condition that Petitioner shall not file any liens, levies or
commence any legal collections actions of any kind seeking to satisfy the judgment
received from this Court until after March 31, 2020, and further that if Respondent
pays Petitioner the amount of One Million Seven Hundred Eighty-One Thousand
One Hundred Thirty-Six and 15/100 Dollars ($1,781,136.15) on or before March
31, 2020, then the judgment entered by this Court shall be deemed to be satisfied in
its entirety and Petitioner shall file notice of the Satisfaction of the Judgment with
the Court.

ARGUMENT
I. PETITIONER IS ENTITLED TO ENFORCEMENT OF THE
CONSENT AWARD PURSUANT TO 9 U.S.C. § 9 AND THE
TERMS OF THE PARTIES’ AGREEMENT.

The Contract between the parties mandated arbitration in the State of

Michigan with the American Arbitration Association and further provided that the
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.13 Page 13 of 51

arbitration and enforcement of any award received would be governed by the FAA.
(Exhibit A, Contract). On October 30, 2019, a Consent Award was issued in
favor of Petitioner and against Respondent in the total amount of Two Million
Thirty-One Thousand One Hundred Thirty-Six and 15/100 Dollars
($2,031,136.15). (Exhibit B, Consent Award). Respondent has tendered payment
of One Hundred Thousand and 00/100 ($100,000.00) towards satisfaction of the
Consent Award, leaving an unpaid balance of One Million Nine Hundred Thirty-
One Thousand One Hundred Thirty-Six and 15/100 Dollars ($1,931,136.15).

Under the terms of the Consent Award, Respondent has concurred to the
relief sought in the present Petition/Motion to Confirm Arbitration Award and
has specifically waived all its rights to vacate, modify or correct the Consent
Award. Therefore, pursuant to the FAA and 9 U.S.C. § 9, Petitioner is entitled
to commence the present action to confirm the Consent Award and to have
judgment entered against Respondent in accordance with the terms of the Consent
Award.

Under the FAA and 9 U.S.C. § 9, the confirmation of an arbitration award
through order of this Court is essentially a summary proceeding and this Court
“must grant such an order unless the award is vacated, modified, or corrected.”
Hall Street Associates, LLC v. Mattel, Inc., 552 U.S. 576, 587; 128 S. Ct. 1396;

170 L.Ed.2d. 254 (2008); see also Coffee Beanery, Ltd. v. WW, L.L.C., 300 F.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.14 Page 14 of 51

App'x 415, 418 (6th Cir. 2008). Respondent has stipulated to the terms of the

Consent Award and has agreed that it “will not contest, respond, protest, or

object” to this Petition/Motion to Confirm Arbitration Award or otherwise seek

“to stay or vacate this Consent Award for any reason whatsoever.” (Exhibit B,

Consent Award). Therefore, this Honorable Court must enter judgment in favor

of Petitioner and against Respondent in accordance with the terms of the Consent

Award

CONCLUSION
For the foregoing reasons, Petitioner respectfully requests that this

Honorable Court enter a judgment in favor of Petitioner and against Respondent
in the amount of One Million Nine Hundred Thirty-One Thousand One Hundred
Thirty-Six and 15/100 Dollars ($1,931,136.15), with the condition that Petitioner
shall not file any liens, levies or commence any legal collections actions of any
kind seeking to satisfy the judgment received from this Court until after March 31,
2020, and further that if Respondent pays Petitioner the amount of One Million
Seven Hundred Eighty-One Thousand One Hundred Thirty-Six and 15/100 Dollars
($1,781,136.15) on or before March 31, 2020, then the judgment entered by this
Court shall be deemed to be satisfied in its entirety and Petitioner shall file notice
of the Satisfaction of the Judgment with the Court.

WHEREFORE, Petitioner respectfully requests this Honorable Court:
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.15 Page 15 of 51

A. To enter an order confirming the Consent Award and enter a Judgment in
favor of Petitioner, Schwab Industries, Inc., and against Respondent,
Faraday &Future, Inc., in the amount of One Million Nine Hundred
Thirty-One Thousand One Hundred Thirty Six and 15/100 Dollars
($1,931,136.15), with the condition that Petitioner shall not be entitled to
file any liens, levies or commence any legal collections actions of any
kind seeking to satisfy the Judgment after March 31, 2020, and further
that if Respondent pays Petitioner the amount of One Million Seven
Hundred Eighty-One Thousand One Hundred Thirty-Six and 15/100
Dollars ($1,781,136.15) on or before March 31, 2020, then the Judgment
shall be deemed to be satisfied and paid in its entirety and Petitioner shall
file notice of the Satisfaction of the Judgment with the Court.

B. Grant any other relief deemed just and appropriate under the
circumstances.

Respectfully submitted;
THE ZALEWSKI LAW FIRM

/s/ Paul J. Zalewski
By: PAUL J. ZALEWSKI (P61693)
Attorney for Petitioner
29199 Ryan Road
Warren, MI 48092
(586) 573-8900
Dated: February 18, 2020 ZalewskiLegal@gmail.com
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.16 Page 16 of 51

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

SCHWAB INDUSTRIES, INC.,

Petitioner,
V.

FARADAY &FUTURE INC.

Respondent,

 

THE ZALEWSKI LAW FIRM

By: PAUL J. ZALEWSKI (P61693)
Attorney for Petitioner

29199 Ryan Road

Warren, MI 48092

(586) 573-8900
ZalewskiLegal@gmail.com

BRIAN E. FRITZ (#3211621)
Attorney for Respondent

2248 Kenilworth Ave.

Los Angeles, CA 90039-3010
(786) 877-8014

Brian.Fritz@ff.com

EXHIBIT A

CASE NO.:

HON.:
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.17 Page 17 of 51

~S FARADAY FUTURE

ANF

7s ENGINEERING SERVICES AGREEMENT

No. [SOW document nuinber]
Version 1.0

This, Engineering Services Agreement (the: “Agreoment’) is made-and entered into-as’of this April 1,.2018-(“Effective Date”) by and between
Faradayé&Future Ino,, a California corporation located ‘at 8455.5, Figueroa St., Gardena, CA.90248. ‘(Company"), and. Schwab Indusizies, Inc., a Michigan.
corporation focated-at the address sct forth on the. signature page hereto.(the “Daveloper").(collectively; the, “Parties” and individually,. “Party").
WHEREAS, Company is‘in-the businéss of designing: and-developing-luxury: electric-vehicles for intended manufacture,

WHEREAS, Developer is.in-the business of designing, manufacturing and selling metal stampings:and.assemblies (the Product”),

WHEREAS, Company-wishes fo engage Developer, and Developer wislies to undertake such-activities to design, manuifactire and supply-the Products as
more fully sét forth- herein.

NOW, THEREFORE, based on the foregoing facts and in consideration of the-mutual covenants-and conditions contained in this. Agreement, Company and

Developer hereby agree‘as follows:

1. DEFINITIONS, For purposes of this:Agreement and any
Statement of Work (“SOW”), the following: definitions shall apply
to'the. terms set forth or referred to in this Section 1; the definitions
of terms in the singular herein-shall apply to:such words when ‘used.
in the plural where the*context so permits.and vice versa; any-use
of “and” herein shall bé'deeméd to mean “and/or

dds

12.

1,3,

LA.

Ls.

Li?

Lg.

L.9.

LAO
its
£12.

1.13.

L14,

1.15.

02078 Fucnduy Preave Ine: All cights ceservere Tiflis dacument contains theca fi
edistritiuied. either i whole av ia pare for any redison without -Puraday. Pucire pet

Psint' Date: 6/28/18

‘A ffiliates” means-any: business entity ‘that one Party
controls, is controlled by, of is under common. control with-
such Party.

“Background Intellectual Property Rights’ means
Comipany’s Intellectual Propérty or Developér’s Intellectual
Propeity, as applicable, except forany Foreground
Intellectual Property Rights. ;

“Claim” means.any claim, action; cause.of action, demand,
lawsuit, arbitration, inquiry, -audit, nolice of violation,
proceeding, Jitigation, citation, sunimons, subpoena or
investigation of any nature,.civil, criminal, administrative,
regulatory or other, whether at law, in.equity-or otherwise;
“Confidential Infonnation’ has the: meaning’set forth in
Section-5.1, ; :

“Contiact” has:the meaning set forth in Section 2.1.
“Correct Invoice” is.an invoice which (a):references. 4, valid
Company Purchase Order(“FO"), (b).conforms 100% to-the
deliverables and specifications specified in-the SOW, (c) the:
deliverables invoiced have-been performed. by Developer to
Company’s satisfaction and acceptance,,and‘(d) contains
sach additional information required by, the relevant SOW
and/or-PO.

“Deliverables” means any information, material or item that
is: (i) specifically listed as-a deliverable in the applicable

 

Statement of Work or PO; or (ii) produced’ by oron behalf

of Developer in connection with Developer's performance
‘under the Contract.

“Developer Parties" means Developer, its Affiliates,
customers (other than Company), sub¢ontractors.and
-suecessors and assigns,.and each of their respective
‘Representatives. —

“Developer's Intellectual Property” means .all.Jntellectual
Prdperty Rights‘owned by or licenséd'to Developer by a
non-Party to tliis Agreement, including-any of Developer's
Background Intellectual Property Rights used-in the design,
production. and manufacturing of the Products.

“Dispute” lias the meaning ‘set forth in Séction 10.

“Effective: Date” means the date first set’ forth above.
*Company:Parties”:means.Company, its. Affiliates,
customers, subcontractors:and successors and assigns;.and
each of their respective Representatives:

“Company’s Intellectual Property” meang all Intelleatial
Property Rights:owned by or Ticensed.to-Company,
including all Foreground Intellectual. Property. Rights and
any of Company's Background Intellectual. Propesty.Rights-
used in the design, prodiictitn- and: manufacturing of the
Prodiictis.

“Fore Majeire-Event” has the meaning set forth in Section
‘EL,

“Foreground Intellechial Property: Rights” means any and all
of the Intellectual Property Rights developed with respect to,

  
 
  
  

Fora

1.16,

1.19.

1.20.
421,

1.22.
- 1,23,

‘1.25,
1.26.

1.27,

1,28:

EXHIBIT

-or for incorporation: into, the Products, thatare either
developed by Company alone, by Company and Develtiper-

jointly or by Developer alone .in connection with this

Agreement.
“Indemnified Parties” has:the meaning set forth-in-Section

OA,

 

. “Indemnifying Party” means Developer:
%. “Intelfectual Property Riglits” means any and all rights in,

and to copyrights, trade secrets, trademarks (and related
goodwill), mask works, patents;-and other intellectual
‘property rights therein and. other similir designations arising;
in any jurisdiction throughout the world:and_all related
rights of priority under international conventions with
respect thereto, including.all pending and‘ fiture‘applications
and-registrations therefor; and contiivations, divisions,
continuations-in-pait, reissues, extensions, and renewals.
thereof.

“Law” means any: statute, lay, ordinance, regulation, rule,.
code, constitution, treaty, common Inw, order, writ,
judgment, injunction, decree,.stipulation, award,
deteriination or other requizement of mule of law of any,
federal, state, local: or foreign goverment or political
subdivision thereof; or-any agency or instrumentality of:
Such government 6r politiéal subdivision,.or any salf=
regulated organization or other non-governmental. regulatory
authority or quasi-governmental authority (to the extent that
the rules, regulations or onders of suchyorganization or,
authority have the force.of law),.or any arbitrator, court or”
tribunal of.competent jurisdiction.

“Losses" has the meaning set forth in Section-9.1,
“Personnel” ofa. Party ‘means any-agents, employees,
contractors ‘or Subcontractors engaged or appointed by such
Party.

“Price” has the meaning set forth in Section 3.2.

“Produtt” Kas the meaning. set forth inttlie ‘preamble of this
Agreement and:further described in: the: ‘Specifications
attached to the SOW. or PO,

. “Product Development” has the meaning set forthin Seation
‘2.1.

“Products Supply” hos the-menning set forth in Section 3.1.

“Purchase Order’ or “PO” means Company’s purchase

order issued to Devéloper heréundet, whicit may, among,
other things; specify items-such as: (a)-the Products to be
purchased; (b):the quantity of cach of the Products ordered;
(c) the. delivery: date; (d) the unit Price for each of the
-Products to. be ‘purchased: ‘(e) the billing address; and (£):the
delivery location. The.terms:of this. Agreement shall be
incorporated into each'and:-every PO, any ainended PO, and
any telease issued by.Company. to Developer:
“Representatives” means a Party's. Affiliates and-each of
their-respective Personnel,-officers, directors, partners,
sharcholders, attoriieys,: third-party: advisors, “dudcessorsand.
permitted assigns;

“Services” means-all of the:services, materials and
Deliyerables which shall be.provided by the Developer
under the Contract.

Ang and may nar be espeadieed, remansnilaed or
nent are Uncuarratica,

Page-[ of 8
aN
oNAN
“N

Case 2:20-cv-10437-AJT-MJH ECF No. 1 filed 02/20/20

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

1.29;
1.30.

LSI,

1.32.
1,33,

“Specifications” means the specifications forthe Product
provided ty Comipany-to Developer.

“Statement of Work’ or “SOW” has the meaning set forth in
Seotion 2.1.

“Subagntrantors" hns the. meaning | set.forth in Seotion 4.3,
“Term” has-the meaning set forth in Section 8.1,

“UCC” means the Uniform Commercial Code,.as adoptedin
the State of Michigan,

2, PRODUCT DEVELOPMENT

‘2.1:

2,2.

2,3.

2.4.

2.5.

Product Development,.Dusing the-Tenn,, Developer shall
petform the Services'and:Deliverables: for the:development
of the: Product (“Product Development’ *) incompliance with
the requirements.set forth in the Contract. Tlie “Contiact"
for the Product Development of Product shall only include
this Agreement, the’fully executed SOW, appendices and
exhibits attached to the SOW, any corresponding PO issued
by Company, and any approved -amendinenié to the SOW or

PO. Developer is not authorized.to begin.performing

Services or Deliverables until a PO has been issued, A
subsequent. agreement between the-parties containing terms
and conditions for production of the Product will be
executed prior to-the expiration of the’Tem of this
Agreement.

Changes in Scope, Company inay at-any time:notily

Developer of a change request to make changes.to the.scope,

definition, or schedule of deliverables for the Product
Development. Upon receipt, Developer shall evaluate each.
charige request as‘soon as possible and provide:a written
estimate-(with sufficient supporting. information).of any
required inoredse or decreage:in the cost of or time:required
for the performance of the Praduct Development.
Acceptance-Period. Company shall hayethirty (30). days
(the “Acceptance Period") to determine the acoeptability of
any deliverable. Within thirty (30) business-days following
the end of tle Acceptance Period, , Company shail (a)
provide written notice.of acceptance:to Developer, or (i):
provide wutten notice of non-acteptance-with reasonable:
written-comments fo Developer regarding the deficieucies of
the deliverable(s). Ifchanges are required by Company,
Developer shall have thirty (30) days.to correct the
deficiency noted therein and resubmit the deliverable-to
Company beginning-a‘new-Acceptance Period. This ‘process
shall. continue until Developer has:corrected all deficiencies.
and Company accepts the déliverable,.

‘Delays Caused By Company, Developer‘shall not be liable

for‘any alleged delays in‘ performance under this ‘Agreement,
any Contract Documents, SOWs or POs, if such delays are
caused by the Campany dic: to Product'changes, Product
Specification changes, SOW changes, scope of work
changes, Company’s failure to-issue-a proper PO or delays
in supplying any raw materials that are to-be provided to
Developer by thé Company. In the event of any delays in
performance of Prodtict Development that are caused. by the
Company, Develper shall have the right to cease
performance:under this Agreement, any Contract
Documents, SOWs or POs until Company: cures.the:event
causing such delays.

Agreement to Govern, If there is any-conflict, contradiction,
ixiconsistency or incompatibility between the terms and
conditions of any Contract documents, -SOWs, or POs; then
this Agreemént shall-exclusively:govern.

3. INDEPENDENT CONTRACTOR STATUS;

SUBCONTRACTORS:

3.1.

Independent Contractor Status:. It is understood and
acknowledged that the Product Development which

Developer will provide to Company hereunder shail be in
the capacity ofan.independent contractor and not as an
employee or agentiof Company, Developer shall-control the

4,

3,2,

3.3.

PagelD.18 Page 18 of 51

No. [SOW document number}
Version 1.0

methods;.operations, funds, conditions; time, details, and
ineans by which Developer performs the Product
Devyelopment..Company:shall have:the right to:inspect the
work 6f Developer as it progresses solely for the purpose of
determining whether the work is completed according to the
applicable SOW and/or PQ. ‘Developer has no authority:to
cormmit, act for.aron behalf-of Company, orto bind.
Company to any obligation or liability,
Devéloper's Personnel. Developer shall be solely
responsible for the employment, control, and conduct of all
Developer's. Persqnnel,.and Developer shall be-solely
responsible for making all withholdings and payments ofall
payroll:taxes.and similar obligations, including income:

‘taxes, FICA, social:security taxes;.federal and state-

uneiployment-insurance contributions, state disability-
premiums, workers compensation, and/or any. similar taxes
and fees-relating to tlie:Product. Development, foreach of
Developer’s Personnel authorized to perform hereunder, As
such, Deyeloper’s Personnel aré-not entitled to any
employment rights or benefits from Company or its
Affiliates and shall in.no- way be.deemed and/or construed
to be employces.of Comipany or its Affiliates. ‘Neither
Company: nor its Affiliates shall have no power to hire,
discipline or fire Developer's Personnel. or to supervise ar
contro! the-work schedules or conditions of employment,
except as-otherwise sef forth herein.

32,0, On-Slte Restriction. Developer shall not be
penmitted-and hereby promises that it shall not'permit
any. Developer's Personnel that are:not recognized as
“‘W2: employees by Developer to worlc on-site at any
facilities, buildings,-or premises:owned or leased by
Company‘or its Affiliates,

Third Party Subcontractors, Developer shall be-permitted to
subcontract performance of work or processes called for
under the SOW orany-PO to a third party (“Subcontractor”),
without the prior consent of Company. Any subcontractor
assignment does‘not relieve Developer of its own individual
duties or obligations under-the SOW or PO. Developer
shall be solely responsitile. for any-costs and expenses
incurred by Subcontractors. However, if Company direots
or othenwise. requires Developer to subcontract all ora
portion of its:duties or obligations uriderthe SOW or PO to
any subcontractor, then Developer shall not be responsible:
for a-breach of any Contract.dacuments, SOW or PO:caused
by that subcontractor’s failure to meet.its warranty, delivery;
or‘other contractual obligations,

‘CONFIDENTIAL INFORMATION:

4.1.

Confidential Information: “Confidential Information”
means.allaon-public; confidential or proprietary
‘information and.materals.of Company Parties furtiished by
or on behalfof any of the Company-Parties to. Developer
-and/or Developer’s- Representatives, including but not’
limited to all drafts, copies, summaries, and extracts of.any
of the foregoing, and/or otherwise arising fom’and/or-in.
connection with this-Agréemient, whether disclosed‘arally or
disclosed or accessed in-written, electronic, or other fon or
media, and whetheror not marked as such; including trade
secrets, Confidential. information shall not inclide any
‘information that: (4) is or becomes generally available to-the
public other than as a result of Developer's breach of this:
Agreement (except for personally identifiable information
whick:shall, remain Confidential Information); (b) is:
obtained by Developer on-a non-confidential basis froma
third-party that was-not legally or contractually-restricted
from. disclosing such information; or (¢) Developer:
establishes by documentary evidence, was lawfully in
Developer's possession priorto the:date of disclosure
hereunder. Itis furtter contemplated tliat the temmis.and

& 3018 Farnday Frture ine. Ailviuies reserved: This daciiment contains die canfidential wnd-pranrieaéy iformition of Faraday Puare and unayenat be cgpeaducesl. remrquasiitted ar
peat ‘buted, vtiliein whole atin pars. for ty seasot withoue Barely Prone Brin weitten consent. Pritted-copies af itis acunent ane Caconnallait,

Print-Date: 6/28/18

Faraday &Future Inc. & Scliwab Industrics, Inc.

Page:2 of 8:
7%
os7™%
4S

Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.19 Page 19 of 51

FARADAY FUTURE ;
ENGINEERING SERVICES AGREEMENT

a.

4.2.

4,3,

4.4,

existence of this Agreement shall be treated.as-Confidéntial
Tnformation.

Restricted Use. All Confidential Information is. and shall
remain the property of Company or the Company Parties at
all times. .Developer shall use sich Corifidenttial
Information only: for the purpose, and to the extent
necessary, of fulfilling its cbligations undér this Agreement
and.any‘applicable SOW or PO. Upon Company's request
or the termination of the business relationship between the
parties, whichever is earlier, Developer shall promptly
retuni all docuinents.and other materials containing
Confidential Information.

Nondisclosure: Developer-agrees.and acknowledges on
behalf of Developer-and Developer's. Representatives that
they sfiall. have no ‘proprietary interest in the-Confi dential
Information and shall not.disclose, communicate ude publish
the nature or confent of such Confidential Infonnation-to-
any. person or entity, nor use, except-as authorized in writing
by Company;-any of the Confidential Information it (or any
of the Developer's Représentatives) produces, receives,
acquires-or obtains. from any of the Company Parties and/or
as.a result of or arising from this Agreement. ‘The
Developer shall take (and cause the Developer's
Representatives to take) all necessary steps to ensure that
the Confidential Information:is securely maintained,
incliding by:causing all Deyelopér’s Répresentatives:to sign
a-non-disclosure agreement regarding thie Confidential
Information herein wittrno less restyittive terms than the
ones.contained in this: Section 5.3 before the.permissible
disclosure.of any such Confidential Information, In the:
event the Developor (or any of the Developer's
Representatives) becomes Jegally compelled to disclose any’
of the Confidential Information, Developer shall provide
Company with prompt riatice thereof and shall not-divulge
any: information.until Company has had the opportunity to
‘seek a protective:order or other appropriate remedy ta
curtail such disclosure, If such actions by Company are
unsuccéssful, or Company otherwise waives its or the
Company Patties’ right to seek such remedies, the relevant
Developer’s Representatives shall disclose only that'portion:
of the Confidential Information which it is legally required
to-disclose.

Remedies. Developer agrees that any: breach or threatened
breach of this Section 5 could cause not only. financial harm,
but also itreparable harm, to Company;.and that money
damages will not providean adequate:remedy. As such, in
addition to ary other rights or remedies provided. fiengunder
or by Applicable Law, Company sliall bé entitled to
injunctive relief for any threatened or actual breach:of this
Secfion.5, without proof of damages-or the-need to-post
security, Pursuit of any remedy-at.law or in equity shall-not
be deemed as‘an election of reniedies:

INTELLECTUAL PROPERTY:

5.1.

‘Qwnership. Each of the Parties acknowledges and agrees
that:

5.1.1, each Party-retains exclusive ownership ofits

Background Intellectiial Property. Rights;

§.1,2, Company does not transfer to. Developer any ofits
Background Intellectual Property Rights, aud
Developer may: not use any: of Company's
Backproutid Intellectual Property Rights:other than-to
develop, produce and supply Products.to Company
hereunder;

5.1.3, Developer does not transfer-to: Company-any of -
Developer's Background Intellectual Property Rights,
except that Developer grants to Company and.its
Affiliates the rightto resell Products or incorporate
Products purchased from: Developer into:finished

3.2.

5.3.

5,4.

5.5.

No. [SOW doctiment number]
Version 1.0

goods.and to sell such finished goods to Company
and its. Affiliates, and each ,of their customers;

5.1.4. -all Foreground. Intellectual Property Righits will be.
owned by Company;

5.L5. Developer hereby itrevocably assigns to Company all

of Developer's:right, title and interest in.and to-alf
Foregrotind Intellectual Property Rights, and, to tlie
extent that any Foreground Intellectual Property
Rights-are copyrightable works or works of
authorship (inchiding computer programs, technical
Specifications, doctiméntation and maniials), the.
Parties agree that such works-are “works made for
‘hire’ for Company under the US Copyright Act;-and

5.1.6. Developer shall-only use the Foreground Intellectual
Property Rights:to. prodice and supply Products ta
Company andits Affiliates..

Prohibited Acts, Each of the Parties:shall not:

§2.). fake any action that may interfere-with the other
Party's Intellectual Property Rights, including,such
other Party’s ownership or exercise thereof;

5.2.2. ohallenge-any right, title or interest of the other Party
in such ottier Party's Intellectial Property Rights;

5.2.3. make any Claim or take any action-adverse to-such
other Party’s ownership of its Intellectual Property
Rights; /

5.2.4, register or apply for registrations, ariywherein the
world, the other Party's trademarks or any other
trademark that is similar‘to such other Party's:
trademarks‘or that incorparates. such trademarks in
whole or in confusingly similar part;

§.2.5, useany mark, anywhere,.that.is confusingly similar
to the’other Party's trademarks;

5.2.6; misippropridte any of the. other Party’s tademarks
for use‘as.a-domain name without:such other Party’s
prior written consent;:or

5.2.7. alter, obscurc-or-remove any. of the-other Party’s
trademarks or trademark or copyright notices or any
ather proprietary. fights notices placed on the
products purchased under this Agreement (including:
Products), marketing matenals or other materials,

License of Developer's Background Intellectual Property:
Rights, Developer grants to Company and its Affiliates:an
irrevocable, non-exclusive, worldwide, perpetual; royalty-
free licenie, with the right to grant sublicenses; to use
Developer's Background Intellectual‘Property Rights'to
produce, procure use, sell and to obtain, from altemate
sources, products and'services similar to the Products
(including rélated:systems and components) following the
‘expiration, or earlier termination of this Agreement and.in
connection with Company's rights hereunder to. purchase
Products from an alternative:source at any time during the
Term hereof.

Developer’s Representatives. Devéloper.shall ensure that
all Developer's Representatives performing’or engaged
under this Agreement are informed of Company’s rights:and.
obligations-under this Agreement.and. Developer shall
provide any legal notices. required by applicable Law
hécessary to ensure that any Intellectual Property Rights
prepared by or on behalf of any such Developer's
Representatives are: the property of Company as
confemplated by this Agreement. Developer shail, fs
necessary; obtain the assignment,and conveyance to
Company, orto Developer for the benefit:of Company, af
any patent or other proprietary rights that such persons or
éntities may then. have or may have inthe-fiuture to such
Intellectual, ; Property Rights,

License to Third Party Content. Developer shall advise
Company in-advance and in waiting when Developer (ar any
Developers Representatives) intends to include any third-

2008 Faraday Fuewve fue, Albeighes reserved: This dactnent contains ie confidential aud praprieary inforounion of Faraday Fuuore and may nacbe reproduced. reiwansnittted a
radisiribued. either whale uety pari, for wy reason withoue Foruday Pune prior weitten consent, Printed captos- af this docipuentare Cucaurraltet:

Print Bate: 6/28/13"

‘Faraday&Future’ Inc. & Schwab.Industries,.Inc,

Page3 of 8
‘~.
“NaN.
“s

Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.20 Page 20o0f 51

!
FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

party:content into any of the Products; and-such third-party
content shall not be included in any Products without the
ptior written approval of Company. To the extent third

-party content of any kind is-embodied in any Products,
Developer hereby grants,-or shall causesuch third party to
grant, Company: and its-Affiliates a non-exclusive,
worldivide,.perpetual, irrevocable fully paid up license-to
use such third:party content'to the extent Company (or'its
Affiliates)-determines it'needs ordesires to use such third-
party riglits to abtain:the benefit of the Products
Development and/or to use, maintain, modify, enhance,
perform, distribute, combine with others, copy and/or create
derivative works of the Products:

5,6. Trademarks. Developer shall:not have any sight to use the
names, logos, symbols and/orany other trademarks of
Company or its Affiliates unless and.until cach such use is
approved in advance and in wnting by
Compiny, Developer shall not directly or indirectly obtain
or.attempt to.obtain during the Ferm or at any time
thereafter, any right, title or interest. in or to.said marks. Alt
ists inure to the benefit of Company or its
Affiliates. Developer's permission to use the marks may be
withdrawn by Company at any time at its disbretion ‘upon
wiitten notice to. Developer by Company, and, upon
delivery of such notice; Developer-shall immediately
discontimie us¢ of the marks, Any press release or
announcemient or identification by Developer of its
relationship with Company in-connection with this
Agreement and/or the subjéct:matter thereof must be pre-
approved in writing by Company in euch instaiice,

6. PAYMENTS: INVOICES: EXPENSES:

6.1.. Payment'Tenns, Payment terms shall be net thirty (30) days
from the date that any-Correct Invoice is. submitted to
Company by Devélapér for ariy work,. Deliverables,
Products, Product Development, or Services provided to.
Company, If Company fails to pay Developer ‘according to
these agreed upon payment.terms, then Developer shall be
excused.and relieved: from-all further performance under:
any existing SOW or PO, Developer wiay terminate this
Agreement with cause (as. set. forth in Section 7.4):arid
further,, Developer shall. have.the' ight to'demand full
payment in advance forany future work, Deliverables,
Products, Product. Development, or Servicés:that Develéper
agrees to-provide.to: Company uider any: existing or néw PQ..

6:2; Expetises, Unless otherwiie specifically set forth in this
Agreement, the SOW or associated POs, Developer'shall
bear all of its.own.éxpensés arising from the performance of
its obligations under-this.Agrecmisnt, If pufsnant'to the
‘relevant SOW or PO, Company ‘is to réimburge:certain
expenses.of Developer, such expenses must be pre-approved.
in writing by Company prior to-submissiom of a Correct:
Invoice and accompanied. by réceipts and sipporting
documentation acceptable to Company. All Developer
expenses not pre-approved by Company. or natotherwise
meeting the requirements‘of this Agreement, the SOW or.
FO'shall:be the Developers’ sole responsibility.

7, TERM:TERMINATION;

7.1. ‘Term, This Agreement shall commence as of the.Effective
Date and shall continue nati the later of the expiration:or
termination of the last SOW-or on March 31, 2019 (Term),
uniess ‘sooner tenminated as set forth in-this, Section 7 dr.
otherwise set forth herein.

72. .Tennination Without-Cause. By providing’ at least thirty: (30)
days prior written notice to the other Paxty, both:Campany.
and Developer, in its/theirsole discretion, may terminate
this Agreement or any SOW or PO, in whole orin-part, at
any titne: without cause, and without liability-except.for
Compary’s required payment.of any work, Deltverables,
Products, Product Development, or Services provided to

 

 

7.3.

TA

1S,

No, [SOW document nuniber]
Version 1.0

Company uoder‘any existing dr new PO that has been
actually rendered, and reimbursement.for authonzed
expenses actually incurred and approved, prior ta:the
termination date, Upomnotice-of termination, Developer:
shall.({) terininate all or the specified portian of the work
utider tle SOW and PO; (ii) trarisfér title to and deliver to
Company or its designee, the usable.and- merchantable
Products, work in process and raw materials/components
that Developer has produced‘and/or purchased based upon
the Releases issihed by. Company; (iii) upon request,
cooperate with Company i in effectuating the re-source of the
‘goods and services to‘an alteniate Supplier specified by
Company.

Payment {9 Developer, Upon termination under this Section:
“7, within: thirty (30) days after recciying notice of:
termination, Company shall pay to Developer the following
documented amounts without duplication: (i).the BO
purchase price for;all finished and completed Products for.
which payment has not been previously made and which
were produced in-acoordance with the SOW, any-PO; Gi)
Developér's reasonable.and actual cost of thé usable and
merchantable work in process; (iii) Developer's. reasonable
direct and actual costs incurred _in-settling claims ofits.
subcontractors that aré rendered unrecoverable by the
termination; and (iv): Developer's reasonable and-actual
costs'in storing-and protecting Company’s property.
Termination With Cause. Either Party may terminate this
Agreement, effective upon written notice to the other Party
(the “Defaulting: Party”), if the Defaulting Party:

_ 74,1. Breaches this Agreement; arid such breach is:

‘incapable of cure, or-with respect'to:a breach capable.
of cure, the Defaulting Party does not cure such.
breach: withia fifteen (15) days after receipt'of written
noticé:of such breach;

7.4.2. Commits any act or-becomes involved in-any
‘situation or‘occurrence which:brings Company or
Developer,.or any Company Parties or Developer
Parties, into public disrepute or contempt, or which
damages or disparages the goodwill.dr reputation of
Company-or Developer, or Company Parties or
Developer Parties, or. which reflects. unfavorably
upon Company or Developer, or Company Parties or
Developer Patties, as-reastnably determined by
Company‘er Developer in its/their discretion, and
Company or.Developer fails.to cure:the situation
within fifteen (15)-days of such situation or
oécurrence:to Company's oi Developer's respective
satisfaction;

7.4.3, Breaches the intellectual property, confidentiality, or
other provisions of this.Agreement.

7.4.4, Becomes subject, voluntarily or involuntarily, to any
prodeeding, under any domestic or foreign bankruptey
or insolvency law, which is not fully stayed within
seven(7) business'days or 1s-not dismissed or vacated
within forty-five (45) days after-filing:

Effect of Expiration or Termination.

7.5.1. Immediately upon the-effectiveness of a notice of
termination, Developer shall, unless otherwise
directed‘by:Company: ;

7.45.1.L. promptly terminate all performance under
this Agreement and-under any outstanding
SOW. or PO;

7.5.1.2, transfer fitle and deliver to.Company-all
Products (including-equipment and tooling)

that has been-fully paid.for by Company;

7.5.1.3. yetunrto Company ordisposé-(in accordance
“with Company’s Instnictions and. :
reimbursement of Developer's actual,
téasonable costs associated with such,

a3 2008 Favaifay Putere Pic. Al right® reser sed: This itcnent contabis deconfideital and aropricdas informinion, of Faraday Fuale and aidy not ée cepradivced, rewansiurendl av
reclivivibuterd, dtherin whale av in purr, fora: avreasbie withone Prd Preure prior written cousent, Printed copies af fiistiacument ire Cncorer viled;

Print Date;-6/28/18

Faraday&Fiture Inc, & Schwab Industries, Inc,

Page.4 of 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.21 Page 210f 51

“%. EARADAY FUTURE

a a
“NN

7.6,

ENGINEERING SERVICES AGREEMENT

disposal upon proof of costs) any. property-
fiirnished. by or belonging fo Company or-its
AfBliates; so Jong-as Company has fully-paid
Developer in Accordance With the'terms.of
this.Agreement and/or any PO;
Developer shall devote its. best good faith:
efforts prior fo:the effective termination date
or expiration date to cooperate with Company
‘to minimize:the interruption-of the Products:
Development or Products Supply caused-by
tennination-or expiration.and the.appointment.
ofanother supplier. During this period,
Developer:aiso.agrees to give Company all
reasonable and prompt cooperation toward
transferring; with approval of third parties in
juterest; all contracts and other arrangements
with third-parties or others, upon being duly
released from the obligation thereof
7.5.2. Expiration or términation.of the Tern will not affect
any nghts:or obligations of the Parties that come into
effect upon or after termination.or expiration of this
Agreemedt;:or
7.5.3. Upon the expiration or earliertermination of this:
Agicement, each Party shall:
7.5.3:1. Return to the other Party or destroy all
documents and tangible. materials (and-any
copies).containing,.reflecting, incorporating
or based oni the other Party’s Confidential
Information;
Permanently eraseall.of the other Party's
Confidential Information from its computer
systenis, except for copies: (hat aré maintained
in. accordance with the Party’s internal
recordkeeping policies;
Ona pro-rata basis, repay all.fees and
expenses paid in-advance for any Product
Development work that was not completed as
of the.date of termination;.and
Certify i in writing to Company that it has
complied with the requirements: of this
Section 7.5.
7.5.4. Neither Party will be liable to the ather Party for any
-damage of any kind incurred’ by the other Party by”
reason of tlie expiration or earlier tenmination.of this
Agreement, T ermination: -of this Agreement will not
constitute a watver of either Party's rights; remedies
‘or defenses:under this Agreement, at Law, in equity
or othenyise, :
Survival. Notwithstanding anyother tenms hereof, the rights
and obligations of the parties'set.forth iri Seations 3, 4, 6,7,.
8,9, £0, and 11, and any other terms under a:SOW or PO
indicated as:surviving;and any tight.or obligation of the
Parties In this Agreement which, by its nature, should.
survive termination: orexpiration of this Agreement, will
survive-any such termination or expiration-of this
Agreement.

25.14,

7.532.

7.4.3.3.

233.4

LIMITED INDEMNIFICATION: REPRESENTATIONS AND

 

WARRANTIES:

$.1 Limited Indemnification; Subject to'the terms and conditions

ofthis Agreement, Indemnifying Party shall-indemunily,
defend-and hold barmiess the Company Parties and-cach.of
tlidir Representatives, officers, diréctors, ‘employees, vagents,.
contractors, Affiliates, successors and penmitted assigns:
(collectively, “Indemnified. Parties") against-any: anidall
Claims, penalties, fines, costs; or expenses of whatever kind,
including rensonable atforneys’ fees, fees‘and the costs.of
enforcing any night to indemiiification under this Agreement
and the-cost of pursuing atty insurance providers, incurred by

3.2

No. [SOW document number]
Version 1.0

any Indemnified Party (collectively, “Losses"), relating to,

arising out or resulting from.any third-party Claim or. any

direct Claim against Indéemnifying-Party alleging material
defects in the particular Produot.produced by Developer if.
such Claims arise from allegations thatthe Product was.not
produced pursuant to the particular Specifications and
tolerances provided-by the Company.

Representations and Warranties, Developer (on behalf of

itselfand its Representatives). represents, warrants and

covenants that:

8.2.1 it shall perform the Product ‘Development i ina
competent and workmanlike manner in accordance with
the level of professional care customarily observed by
highly skilled professionals. rendering similar services
as provided hereunder;

8.2.2 all Products, tooling, and.other goods provided
hereunder shall a).comply with all performance
standards and. product characteristics;. including without
limitation Specifications; drawings, descriptions'or
samples, furnished-and/or specified by:Company, (by be
merchantable, (c) be-free from defects. in material and
workmanship, and (d) to. the extéat that Developer
designs any goods, or Company relies‘ on Developer’s

expertise in any-aspect of the design. of the goods
communicated by Developer to Company, those gaads
will be fit and sufficient for the purposes intended;

8.2.3 it shall use reasonable efforts to onsure that its
Representatives comply with all Laws;

8.2.4 it'shall‘nse reasonable efforts to notify Company. if
Developer learns that any of the Deliverables do not
comply with.any. applicable.Laws relating to the
Deliverables;

8.2.5 Developer is the lawful owner or licensee of all
programs and/or Developer's Intellectual’ Property used
by it in.the Products and that stich Products and
Intellectual Property Rights have been lawfully
developed or acquired by Developér and. Developer lias
the right. to _permit.Campany and ‘its Affiliates to acaess
oruse such;

8.2.6 Developer has all right, power and: authority: (a) to grant
Gompany good and marketable-title-to the Products:and
tooling, free-from any third party interests, liens.or
encumbrances, except those created by Developer due
to‘any breaéh-of the Company's obligations: underthis
Agreement or any PO; including but not limited.to
Company's payment obligations to Developer, and (b)
‘to-grant‘the license‘to the Developer's Background
intellectual Property 16 Company and its Affiliates as:
more fully described above, without need for any
further consent of any third party, and exercisable
without‘any-interference: :

8.2.7 Developer has:no other agreement orrelationship or
commitment that conflicts with Developer’s obligations
to Company under this Agreement, including, but not
limited to, any agreement to’assign inventions, .
trademarks, copynghts, ideas or other Intellectual

Property Rights.

9. MEDIATION; ARBITRATION!

oY

The laws-of the State uf Michigan shall apply to all disputes
between the Parties,.including but not limited to the
application, construction, effect, enforcement, interpretation
of this Agreement,.the SOW, any applicable POg-and all
other Contract documents and contractual relations between
the Parties of any: kind: whatsoever. The Parties further agree
to-submit all controversies:or claims: arising out of their
contractual business relationship, this Agreement, the SOW,
any-applicable:-POs, any Contmct documents-or any. other
dispute of any kind to binding arbitration aditinistered by: the
American Arbitration Association (AAA) at a location to-be

© 2018 Faraday Futire fine. ctil rights reserved: Tis document contting thd confidential and peapeivtary infornutian uf Panda Fate wid tot hor be. repraduceil, cornsainell ar
reeliserifiutand. ier da witileé ur in jeeeg ftir ith venxaie witiout Furditay Puta prior writen consent, Printett copies of this dactimearare Cacourralted,

Print Datet 6/28/18

‘Foraday&Fuhure Inc. &.Schwab Industries, Inc,

Pages of 3:
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.22 Page 22 of 51

“s%
NAS
“™

92

9,3

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

determined.in Macomb County, Michigan, including, but‘not
limited to, any and all issues that:atise from; (i) any
document, agreement or procedure related fo-or delivered in
connection with this Agreement, the: SOW, or any: PO;.(ii)

any protocol, dispute, claim, controversy or issue'that touches,

‘concerns, is.télated to or is delivered in connection with this
Agreement, the SOW,.or any PO, in any way, shape or form,
regardless of substance or procedure: (ii) the alleged breach
of this Agreement, the SOW, or any PO, and/or; (iv) any
clains:for damages resulting from any business conducted
between the.Parties related'to this Agreement, tlie SOW,.or
any PO, including claims of injury to persons, property or
‘business interests (tort). The arbitration proceedings sliall be
conducted under the then currently published Commercial
Axbityation Rulesfor AAA and-shall-be decided by-a-single
AAA arbitrator: The AAA arbitrator shall bave the-auithority
to: resolve any dispute as to whether an issue is arbitrable.
The decision of the-arbitrator shall be in writing and shall be
final and:binding upon:-both Parties. Any award may be
enforced by either Party, as applicable; in.a court of
competent jurisdiction in the State:of Michigan, Each Party

shall bearits own cost of preparing and presenting its case,
including the fees o£ the arbitrator; provided, however, the:

‘parties-agree that the prevailing Party.in such-arbitration shall
be awarded.its- arbitrator costs; arbitration.administration, and
other AAA related fees incurred in.connection. with the
Arbitration. The:arbitrator is. not empowered:to.award
damages in excess of those pennitted under this Agreement
or the applicable SOW and-attomeys’ fees.and legal costs
‘and expenses, The arbitration:shall be governed by the
Federal- Arbitration Act, 9 U.S.C. Section.! et.scq., to the.
exclusion of state laws inconsistent therewith and judgment
upon the award rendered’ by the arbitrator may be entered by
any court having jurisdiction thereof, All negotiations‘and
proceedings pursuant to this Section 10 are confidentfial-and
shall be treated-as compromiseé-and'settlement ocgotiations
for:purposes of applicable rules of evidence and any
additional confidentiality protections provided. by applicable
law.

Nothing herein ghall serve as a Waiver by any Party to:claim.
injunctiye'relief where applicable under this Agreement.

10, MISCELLANEOUS:

10.1.

Expoit Control, Developer acknowledges that-any technical
‘information, know-how; drawings, designs, speaifications,
models, software, hardware or other technical data provided
by Company may be subject to the United States export
‘control Jaws-and regulations including the Export
Administration Regulations (EAR). ddniitiistered by
Department of Commerce, Bureau of Industry and Security
‘and the Foreign Asset Control Regrilations adiministered by
the Department'of Treasury, Office-of Foreign Asscts
Control (OFAC), Where:applicable, Developer agrees'to
coinply with.all applicable export control and.sanctions laws
and ‘regulations of the U,S.:and.any-other relevant country
(ifany) including, but Js not limited to, abiding by U.S..
sanctions, embargoes and.prohibitions:on transactions with
yestricted parties and.countries.. This includes the prohibition.
on the‘export, reexport or transfer of commodities, materials,
doftwaré and technology subject to this-Agreement for end-
iisés-such.as missile‘tedhnology, sensitive nuclear, or
chemical biological weapons end uses, Whete-applicable;
Developer agrees to. notify Company. if Deliverables.to be
provided to Company-under this Agreement are subject fo
the LES, Department of Sfate,. International Traffic in. Arms
Regulations (ITAR).or the Wassenaar Munitions List prior
to:the delivery-of the Deliverables, Developer will send
notifications !o Company’s: Export Compliance. Department
via e-mail to exportcontrol@ faradayfuture.com.

10.2.

10.3.

10.4.

10.5.

No. Bow document number]
Version 1.0.

Insurance. During the Tenm and for-a:period of five (5):
years thereafter, Developer shall, at itsiown expense,
maintain and-carry in full force-and effect, with financially.
sound and reputable insurers, the following types of
insurance‘coverage: (a). commercial general liability
insurance:(inéluding premises‘ operations,, product liability,
and products-and coinpleted.operations) for a sum no less
than Five:Million.($5,000,000.00) Dollars; (b) professional:
‘fiability/errors and omissions insurance-(with no exclusion
for engineering exposure) fora sum_no less than One
Million ($1,000,000.00) Dollars; (c) worldwide intelléctual
property-insurance for at least the value of Developer's.
Background IP; (d).automobile liability insurance on all
owned; non-owned, and’hired vehicles for-a sum no less
than One Million ($1,000,000.00) Dallars:and physical
damage insurance for the'actual cash value:of eaclvsuch
vehicle, (2) employer's liability insurance fora sum no:less
than One Million, (si, 000,000.00) Dollars; and (£) employee
dishonesty/theft insurance fora sum no‘less:than Five
Hundred Thousand.($500,000.00) Dollars. Immediately
‘upon the signing of this Agreement, Developer shall provide
Company with a Gertificate.of insurance evidencing the
insurance coverage specified in this Section 10.2. The
certificate of insurance’shall name Company as an.
additional jnsured and loss payee: Developer shall provide
Company‘with fen (10) days’ advaitce written notice in. the
event of a cancellation or material change-in such insurance
policy, Developer-waives.and Developer shall cause its

‘Ynsurers to waive, any-right of subrogation or other-recovery.

against Company, its. Affiliates, and their insurers.
ForeMaieure. Any delay or failure of citlier Party to.
perfonn its obligations underthis Agreement will be
excused to the extent.thatthe délay or failure was caused.
directly by an evént beyond such Party's reasonable control,
without such Party's: fault or négligence, and that by its
nature!could not-have been foreseen by such Party or, if it
could have been foreseen, was unavoidable (which events
may include, without limitation, natural disasters,
embargoes, explosions, riots, weather, strikes, lockouts,
wars, trade restrictions, oracts of terorisim) (each, a “Force
Majeure Event"), Company’s or Developer’s finunoial
inability to perform, changes in cost or availability of
materials, components or services; market. conditions, or
Subcontractor’s actions or contract disputes shall not be
included in the definition.of Force Majeure Event. Company
and Developer shall give the other Party prompt written:
notice of dny event or circumstance that is reasonably likely
fo result ina Force Majeure Event, and the anticipated
duration of such Force Majeure Event. Both Company, and
Devéloper shall use-all diligent.efforts to. end the:-Force
Majeure Event, ensure that the effects of any Force Majeure
Event are minimized-and resume full performance under.
this Agreement:

Severability, If any term or provision of this Agreement is
found to be inyalid, illegal, or unenforceable,such invalidity,
illegality; or unenforceability shall not-afféct.any other term
or provision of this Agréement or invalidate ot ronder
tinenforceable such term.or provision in-any other’
jurisdiction. ‘Upon a defermination that any term or
provision is invalid, illegal, or unenforceable, this
Agreement may. be. jnodified to effect the criginal-intent of
the Parties as dlosely as possible in order that the _
trarisactions:conteinplated hereby be consummated as
‘originally contemplated to.the-greatest extent possible.
Entire Agreement/Moadification. No oral agreements,.
promises, représentations, statements or conyérsations
between the Parties hereto or their Representatives, whether,
the same shall have been express or implied, occurring
either before or after the execution of this Agreement, shall

2009 Firadup Puttire Ine, All ellis reserved: This document contains the confidential ind-véapelecary infornanion of Paradis Puncedand-may aor be reprodicad. rewrensutitual or
redisirthited. either ik whole av br pare for any reasan withour Pacaday Funre priowrittencensem. Printed capies af its dotumen; ure Unceurolted.

Print Date: 6/28/18

FaradayétFiture-Inc, & Schwab Industries, Inc.

Page 6.0f 8
on™.
NAN
“Ns

Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.23 Page 23 of 51

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

be construed as-haying any bearing or affect upon this
Agreement.or any portion hereof, it being understacd that
this Agreement.(including any applicable Exhibjts, SOWs
and POs) constitutes the-entiré agreement between
Coinpany and Developer relating to. the-transactions.
contemplated hereby. ‘The Parties agree that this Agreement
shall supersede all prior offers, contracts, agreements and
arrangements between the Parties, This Agreement.may not
be modified or extended-except by a-written agreement
signéd' by an authorized représéntative of eich Party:

10.6, Formn Documents Do-Not Supersede Agreement. The.
Parties may use standard business forms.or-other
‘communications, but use of.such forms is for convenience
only and does‘not alterthé provisions of this
Agreement. Neither Party-shall be bownd by, and each,
specifically objects to, any provision that is different from
or in.addition to this. Agreement or any applicable: Exhibits
and/or SOWs and POs (whether proffered-verbally or in any
quotation, ‘invoice, shipping document, acceptance,
confirmation, correspondence, or otherwise), unless.such. °
provision is specifically agreed to,{na writing and signed by
both Parties and indicates ani intent to-supersede: the terms
hereof Any terms-and conditions set foith, incorporated ar
adoptéd by reference infa the SOW or ary PO between the
parties that alter, conflict or modify the terms.and conditions
set forth in this Agreement shall not be binding on any Party
and shall hayeno force and effect whatsoever, unless agreed
to-a writing and signed by both Parties and indicates an
intent to supersede the terms hereof,

10.7. Waiver. No waiver by any Party of any of the:provisions of
this Agreement shall. be effective unless explicitly set forth.
in writing,and signed. by the Party so waiving. Except as
otherwise set forth im this Agreement, no failure to exercise,
or delay in exercising, any right, remedy, power, or
privilege arising from this. Agreement shall operate-or be
construed as-a waiver thereof, nor shall any single or partial
exerciseof any right, remedy," power, or pavilege-hereunder
preclude any otlier or further exercise thereoffar the exercise
of any. other right, remiedy,, power, or privilege:

10:8. Assignment, Developer shall not-assign, transfer, delegate,
or'subcontract any‘of its rights or obligations under this

FARADAY &FUTURE INC,

By:

 

PrintNamer

 

Title:

 

Date:

 

FARADAY &FUTURE INC.

By:

 

Print Name;

 

Title:

 

Date:

 

SCHWAB INDUSTRIES) INC.
By? fA
‘Print Name: fe

A
w fiei? fh. Chae

Title: ce ae a

No. [SOW document number]
Version |.0

Agreement without the-prior written consent of Company.
Any purported assignment or delegation in. violation.of this
Section {1,10 shall be null and void. No assignment or
‘delegation shall relieve the-Developer of any of its
obligations hereunder. Company amay at any time assign or:
‘transfer any of ail of itsights or obligations under this
Agreement without Developer’s-prior written consent.

10.9, Successors and Assiims. This Agreement is‘ binding on and’
inures to the benefit of the Parties and their respective
‘successors and’ penmitted ‘assigns.

10.10. No Third-Party Beneficiaries, This-Agreement benefits
solely the Partics-and theit-respective successorsiand:
“permitted assigns and nothing: in this Agreement, express or.
implied,-confers.on any third party any legal or equitable
right, benefit; or remedy of any nature whatsoever under or
by reason of this Agreement.

10:11. Counterparts, This Agreement may be executed.in
counterparts, each of which is deemed an.original, but all of
which togelti¢rare-deemed:to be one:and the same
agreement. Notwithstanding anything to the contrary in this
Agreement; a signed copy of this Agreement delivered by
facsimile, email, or other:means.of electronic transmission.
is.deemed to have:the-same legal efféct as delivery of an
original signed ¢ copy of this Agreement.

10.12, Headings. The headings.of the various Glauses in this
Agreement have been. inserted for the convenience of the
Parties only. They-shall-not be used fo-interpret or construe
the: meaning of the:terms and provisions.hereof,

10,13, Authority: Binding Effect; The Parties expressly-declare arid
represent that they dre fepresented by legal counsel, that
together with their legal counsel they-have read: this entire
Agreement, and that they fully understand the-content and
effect-of the contractual.covenants, promises and obligations
set forth herein, and that they- approve and accept thie tenns
and conditions contained herein. This Agreement shall be
construed and interpreted as.though jointly: drafted by: both
Partiés.- The Parties' designated. Représéntatives whose
signatures appear below are. authorized to.sign and:bind the
respective Parties for all legal purposes to the Agreement.

20K Suratay Fatve fre: Alf delve pesere eis This document contains the confidential ant prpricnny: infovmerton- af Parade Minte-antedmnat not de reproduced. rewansimiued os
suitiseriiuied. ditherin whale ar in part, for aie venson without-Furadiay Paine pries written consent. Printed-copies ef ix dociwe we Eacaniratted,

Page 7 of 8

‘Print Date: 6/28/18 Furailayé:Future hie, & Schwab Industries, Inc.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.24 Page 24o0f 51

FARADAY FUTURE No. [SOW document number]

7s
ANF . . ——— : :
“ ~ ‘ ENGINEERING SERVICES. AGREEMENT ‘ : Version 1.0

 

didiienne SOGS0 litte Den shel by fap ML 49/4
Date: bos >34- ‘$3

 

1 20108 Furuday Fitere Ine, oll riyglas reserved: This document comaias thé confideitial and propriety inforataiion af Biaradey Fiat's atl any aor bie reproduced: reeransinined ar
redisaributed: citlier in whale or ter pari.-fo¥ aay veatson sitio Faraday Futird prior written causeit: Pridid copies afulits document ate CicautPolted.

Print Date: 6728/18 Faraday &Futiiie Inc. & Schwab industries, Inc. Piige 8.0f 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.25 Page 25 of 51

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
SCHWAB INDUSTRIES, INC., CASE NO.:
Petitioner, HON.:

V.

FARADAY&FUTURE INC.

Respondent,

 

THE ZALEWSKI LAW FIRM

By: PAUL J. ZALEWSKI (P61693)
Attorney for Petitioner

29199 Ryan Road

Warren, MI 48092

(586) 573-8900
ZalewskiLegal@gmail.com

BRIAN E. FRITZ (#3211621)
Attorney for Respondent

2248 Kenilworth Ave.

Los Angeles, CA 90039-3010
(786) 877-8014

Brian.Fritz@ff.com

EXHIBIT B
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.26

Page 26 of 51

IN THE STATE OF MICHIGAN
AMERICAN ARBITRATION ASSOCIATION

SCHWAB INDUSTRIES, INC.

Claimant,
V.
FARADAY & FUTURE INC,
Respondent.

Case No. 01-18-0003-8415
Arbitrator - Gene J. Esshaki

 

Paul J. Zalewski (P61693)
The Zalewski Law Firm
Attorney for Claimant

29199 Ryan Road
Warren, MI 48092

(568) 573-8900
(568) 573-7695 (Fax)
zalewskilegal @gmail.com

Rachel J. Feldman (#246394) (pro hac vice)
White & Case LLP

Attorneys for Respondent

555 South Flower Street, Suite 2700

Los Angeles, California 9007 1-2433

(213) 620-7700

(213) 452-2329 (Fax)
rfeldman@whitecase,com

peter. dagostino@whitecase.com

Benjamin W. Jeffers (P57161)

Hickey Hauck Bishoff & Jeffers, PLLC
Attorneys for Respondent

One Woodward Avenue, Suite 2000
Detroit, MI 48226

(313) 964-8600

(313) 964-8601 (Fax)

bjeffers@hhbjlaw.com
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.27 Page 27 of 51

CONSENT AWARD

Based on the stipulation of the Claimant, Schwab Industries, Inc,
(“Claimant”), and the Respondent, Faraday&Future Inc. (“Respondent” and,
together with Claimant, the “Parties”), in this arbitration proceeding, by and
through their respective legal counsel, and both the Arbitrator in this matter and the
American Arbitration Association (“AAA”) being fully advised in the premises, it
is hereby agreed, decreed and ordered that pursuant to AAA Rule of Commercial
Arbitration R-48 the following Consent Award is héreby entered that sets forth the
full terms of the Parties’ agreement in this action:

WHEREAS, the Parties have stipulated that the Faraday&Future
Engineering Services Agreement dated June 24, 2018 (the “ESA”) contains a valid
arbitration clause that confers proper jurisdiction in AAA in the State of Michigan
over this arbitration proceeding and it has been determined by the Arbitrator in this
matter that the ESA governs the terms of the parties’ contractual business
relationship and this arbitration proceeding, (Exhibit A, ESA, at q 9; Exhibit B,
Pre-Hearing Order Number One Dated November 30, 2018; Exhibit C, Order
Dated September 4, 2019 Regarding Claimant’s Motions Jn Limine).

WHEREAS, Claimant’s Demand for Arbitration in this matter raises claims
against Respondent for breach of the ESA due to Respondent’s alleged non-

payment of invoices and work in process parts.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.28 Page 28 of 51

WHEREAS, Claimant and Respondent have agreed to enter into this
Consent Award in Claimant's favor and against Respondent in the amount set forth
below, to be paid by Respondent and/or enforced by Claimant in the time and
manner set forth below,

THEREFORE, IT IS HEREBY ORDERED that, subject to the below
provisions which may alter the amount of this Consent Award, this Consent Award
is entered in Claimant's favor and against Respondent in the amount of One
Million Eight Hundred Eighty-One Thousand One Hundred Thirty-Six and 15/100
Dollars ($1,881,136.15), plus an additional amount of One Hundred Fifty
Thousand and 00/100 Dollars ($150,000.00) representing all arbitration costs,
administrative fees, arbitrator fees, expenses, attorney fees, costs and interest (the
“Costs”) incurred by Claimant and allocated against Respondent, for a total
Consent Award in Claimant's favor and against Respondent in the amount of Two
Million Thirty-One Thousand One Hundred Thirty-Six and 15/100 Dollars
($2,03 1,136.15),

IT IS FURTHER ORDERED that Respondent shall pay Claimant the
amount of One Hundred Thousand and 00/100 Dollars ($100,000.00) (the “Initial
Payment”) towards satisfaction of this Consent Award within five (5) business

days of the date of this Consent Award.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.29 Page 29 of 51

IT IS FURTHER ORDERED that if Respondent timely remits the Initial
Payment, Respondent shall have until March 31, 2020 to satisfy this Consent
Award as set forth below.

IT IS FURTHER ORDERED that, if Respondent timely remits the Initial
Payment, then Claimant may file on ie after February 14, 2020 a Petition for
Confirmation of Arbitration Consent Award (the “Petition”) in the United States
District Court for the Eastern District of Michigan, Southern Division (the “Federal
Court”) pursuant to 9 U.S.C. J 1 et seq. in the amount of One Million Nine
Hundred Thirty-One Thousand One Hundred Thirty-Six and 15/100 Dollars
($1,931,136.15), and that Respondent shal! not contest, respond, protest, or object
to the Petition or otherwise seek the Federal Court or AAA to stay or vacate this

Consent Award for any reason whatsoever; provided, however, that this Consent

 

Award will not be enforceable by Claimant in any way (other than the filing of the
Petition) until after March 31, 2020 and, without limiting the foregoing, Claimant
shall not file any liens or levies or commence any legal or collection actions of any
kind (other than the filing of the Petition) seeking to satisfy the balance of this
Consent Award or to enforce any judgment entered in the Federal Court on account
of this Consent Award until after March 31, 2020,

IT IS FURTHER ORDERED that, if Respondent has tendered the Initial

Payment to Claimant within five (5) business days of the date of this Consent
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.30 Page 30o0f 51

Award, and if Respondent further tenders an additional payment to Claimant of
One Million Seven Hundred Eighty-One Thousand One Hundred Thirty-Six and
15/100 Dollars ($1,781,136.15) on or before March 31, 2020, then this Consent
Award and any recognition by the Federal Court of this Consent Award resulting
from the filing of a Petition shall be deemed to be fully paid and satisfied, any right
to receive payment of the Costs shall be deemed waived by Claimant, and
Claimant shall file notice of the satisfaction of the Consent Award and any related
recognition thereof with the Federal Court to the extent necessary.

IT IS FURTHER ORDERED that, if Respondent does not timely remit the
Initial Payment, then Respondent shall be deemed to be in default under this
Consent Award and Claimant shall be entitled to immediately file the Petition with
the Federal Court in the amount of Two Million Thirty-One Thousand One
Hundred Thirty-Six and 15/100 Dollars ($2,03 1,136.15) and to file any liens,
levies or commence any legal or collection actions necessary to satisfy this
Consent Award and enforce any judgment entered in the Federal Court on account
of this Consent Award.

IT IS FURTHER ORDERED that, if Respondent timely remits the Initial
Payment but does not make the further payment of One Million Seven Hundred
Eighty-One Thousand One Hundred Third-Six and 15/100 Dollars ($1,781,136.15)

on or before March 31, 2020, then Claimant shall be entitled to file any liens,
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.31 Page 31 of 51

levies or commence any legal or collection actions necessary to satisfy this
Consent Award and enforce any judgment entered in the Federal Court on account
of this Consent Award (less the amount of the Initial Payment),

IT IS FURTHER ORDERED that Respondent's in-house legal counsel,
Brian Fritz, will accept service of process of the Petition via e-mail service at
Brian.Fritz@ff.com and that within forty-eight (48) hours after receiving such e-
mail service of process of the Petition, Brian Fritz shall sign and return to
Claimant’s counsel a fully executed Acknowledgement of Service for entry with
the Federal Court.

IT IS FURTHER ORDERED that, in the event Mr. Fritz fails to timely
return a fully executed Acknowledgement of Service, then Claimant nonetheless
may file the appropriate Certificate of Service with the Federal Court and
Respondent shall not contest, respond, protest or object that service of process
through e-mail service on Mr. Fritz was improper.

IT IS FURTHER ORDERED that the terms of this Consent Award shall
control over any contrary provisions of the ESA.

THIS CONSENT AWARD RESOLVES THE LAST PENDING CLAIMS

IN THIS ARBITRATION PROCEEDING AND CLOSES THE ARBITRATION.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.32 Page 32 of 51

GA EL

( Peo \. Esshaki, AAA Arbitrator

Approved as to form and substance,

 

 

29199 Ryan Road
Warren, MI 48092

(568) 573-8900
(568) 573-7695 (Fax)
zalewskilegal(@gmail.com

Ahh peo

Rachel J, Feldman %#246394) (pro hac vice)
White & Case LLP

Attorneys for Respondent

555 South Flower Street, Suite 2700

Los Angeles, California 90071-2433

(213) 620-7700

(213) 452-2329 (Fax)
rfeldman@whitecase.com
peter.dagostino@whitecase.com

SEZ

Benjamin W. at
Hickey Hauck Bisho Jeffers, —

Attorneys for Respondent
One Woodward Avenue, Suite 2000
Detroit, MI 48226
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.33 Page 33 of 51

(313) 964-8600
(313) 964-8601 (Fax)
bjeffers@hhbjlaw.com

Dated: October 30, 2019

p5044326v.14
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.34 Page 34o0f 51

Exhibit A
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.35 Page 35 of 51

fN
eNFN
fs

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

No. [SOW document number]
Version 1.0

This Engineering Services Agreement (the “Agreement”) is made and entered into as of this April |, 2018 (‘Effective Date") by and between

Faraday &Future Inc., a California corporation located at 18455 S. Figueroa St., Gardena, CA 90248 (“Company”), and Schwab Industries, Inc., a Michigan
corporation located at the address set forth on the signature page hereto (the “Developer”) (collectively, the “Parties” and individually, “Party”’).
WHEREAS, Company is in the business of designing and developing luxury electric vehicles for intended manufacture.

WHEREAS, Developer is in the business of designing, manufacturing and selling metal stampings aud assemblies (the “Product”).

WHEREAS, Company wishes to engage Developer, and Developer wishes to undertake such activities to design, manufacture and supply the Products as
more fully set forth herein.

NOW, THEREFORE, based on the foregoing facts and in consideration of the mutual covenants and conditions contained in this Agreement, Company and
Developer hereby agree as follows:

1. DEFINITIONS. For purposes of this Agreement and any
Statement of Work (“SOW”), the following definitions shall apply
to the terms set forth or referred to in this Section 1; the definitions
of tenns in the singular herein shall apply to such words when used
in the plural where the context so permits and vice versa; any use
of “and” herein shall be deémeéd to mean “and/or”.

LL.

1.2.

1.3.

1.4.

1.8.

“Affiliates” means any business entity that one Party
controls, is controlled by, or is under common control with
such Party.

"Background Intellectual Property Rights” means
Company's Intellectual Property or Developer's Intellectual
Property, as applicable, except for any Foreground
Intellectual Property Rights.

“Claim” means any claim, action, cause of action, demand,
lawsuit, arbitration, inquiry, audit, notice of violation,
proceeding, litigation, citation, summons, subpoena or
investigation of any nature, civil, criminal, administrative,
regulatory or other, whether at law, in equity or otherwise.
“Confidential Information” has the meaning set forth in
Section 5.1.

“Contract” has the meaning set forth in Section 2.1.
“Correct Invoice” is an invoice which (a) references a valid
Company Purchase Order{"PO”), (b) conforms 100% to the
deliverables and specifications specified in the SOW, (c) the
deliverables invoiced have been performed by Developer to
Company’s satisfaction and acceptance, and (d) contains
such additional information required by the relevant SOW
and/or PO.

“Deliverables” means any information, material or item that
is: (i) specifically listed as a deliverable in the applicable
Statement of Work or PO; or (ii) produced by or on behalf
of Developer in connection with Developer’s performance
under the Contract.

“Developer Parties” means Developer, its Affiliates,
customers (other than Company), subcontractors and
successors and assigns, and each of their respective
Representatives.

“Developer’s Intellectual Property” means all Intellectual
Property Rights owned by or licensed to Developer by a
non-Party to this Agreement, including any of Developer's
Background Intellectual Property Rights used in the design,
production and manufacturing of the Products.

“Dispute” has the meaning set forth in Section 10.

. “Effective Date” means the date first set forth above.

12. “Company Parties” means Company, its Affiliates,

customers, subcontractors.and successors and assigns, and
each of their respective Representatives.

1.16.

1.17.
1.18.

1.19.

1.20.
1.21.

1.22.

1.23,

1.24,

1.25.
1.26.

or for incorporation into, the Products, that are either
developed by Company alone, by Company and Developer
jointly or by Developer alone in connection with this
Agreement.

“Indemnified Parties” has the meaning set forth in Section
9.1.

“Indemnifying Party” means Developer.

“Intellectual Property Rights” means any and all rights in
and to copyrights, trade secrets, trademarks (and related
goodwill), mask works, patents, and other intellectual
property rights therein and other similar designations arising
in any jurisdiction throughout the world and all related
rights of priority under international conventions with
respect thereto, including all pending and future applications
and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions, and renewals
thereof,

“Law” means any statute, law, ordinance, regulation, rule,
code, constitution, treaty, common law, order, writ,
judgment, injunction, decree, stipulation, award,
determination or other requirement or mule of law of any
federal, state, local or foreign government or political
subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-
regulated organization or other non-governmental regulatory
authority or quasi-governmental authority (to the extent that
the rules, regulations or orders of such organization or
authority have the force of law), or any arbitrator, court or
tribunal of competent jurisdiction.

“Losses” has the meaning set forth in Section 9.1.
“Personnel” of a Party means any agents, employees,
contractors or Subcontractors engaged or appointed by such
Party.

“Price” has the meaning set forth in Section 3.2.

“Product” has the meaning set forth in the preamble of this
Agreement and further described in the Specifications
attached to the SOW or PO.

“Product Development” has the meaning set forth in Section
2.1.

“Products Supply” has the meaning set forth in Section 3.1.
“Purchase Order” or “PO" means Company's purchase
order issued to Developer hereunder, which may, among
other things, specify items such as: (a) the Products to be
purchased; (b) the quantity of each of the Products ordered;
(c) the delivery date; (d) the unit Price for each of the
Products to be purchased; (e) the billing address; and (f) the
delivery location. The terms of this Agreement shall be
incorporated into each and every PO, any amended PO, and

1.13. “Company's Intellectual Property” means all Intellectual
Property Rights owned by or licensed to Company, any release issued by Company to Developer.
including all Foreground Intellectual Property Rights and 1.27. “Representatives” means a Party's Affiliates and each of
any of Company’s Background Intellectual Property Rights their respective Personnel, officers, directors, partners,
used in the design, production and manufacturing of the shareholders, attorneys, third-party advisors, successors and
Products. 5 permitted assigns.
1,14. “Force Majeure Event” has the meaning set forth in Section 1.28. “Services” means all of the services, materials and
113. Deliverables which shall be provided by the Developer
1.15. “Foreground Intellectual Property Rights” means any and all under the Contract.
of the Intellectual Property Rights develaped with respect to,
t 2078 Furuday Future due. All vights vexerved: This dactonait contains the confidential and proprestary infaraninon of Faraday Piaure sd may not be reproduced, retraisnined ar
redisiritured, either in whale or in pari. for dav reason without Faraday Faire prior written causent. Printed copies af this document are Cnzoutraited

Print Date: 6/28/18

Faraday &Future Inc, & Schwab Industries, Inc.

Paga | of 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.36 Page 36 of 51

“N
eNFN%

FARADAY FUTURE

7s ENGINEERING SERVICES AGREEMENT

1.29.

L.3L.
1,32,
1.33,

1.30.

“Specifications” means the specifications for the Product
provided by Company to Developer.

“Statement of Work" or “SOW” has the meaning set forth in
Section 2.1.

“Subcontractors” has the meaning set forth in Section 4.3.
“Term” has the meaning set forth in Section 8.1.

“UCC” means the Uniform Commercial Code, as adopted in
the State of Michigan.

2. PRODUCT DEVELOPMENT.

 

 

3.2,

No. [SOW document number]
Version 1.0

methods, operations, funds, conditions, time, details, and
means by which Developer performs the Product
Development, Company shall have the right to inspect the
work of Developer as it progresses solely for the purpose of
determining whether the work is coimpleted according to the
applicable SOW and/or PO. Developer has no authority to
commit, act for or on behalf of Company, or to bind
Company to any obligation or liability.

Developer's Personnel, Developer shall be solely
responsible for the employment, control, and conduct of all

2.1. Product Development. During the Term, Developer shall
perform the Services and Deliverables for the development Developer’s Personnel, and Developer shall be solely
of the Product (“Product Development") in compliance with responsible for making all withholdings and payments of all
the requitements set forth in the Contract. The “Contract” payroll taxes and similar obligations, including income
for the Product Development of Product shall only include taxes, FICA, social security taxes, federal and state
this Agreement, the fully executed SOW, appendices and unemployment insurance contributions, state disability
exhibits attached to the SOW, any corresponding PO issued premiums, workers compensation, and/or any similar taxes
by Company, and any approved amendments to the SOW or and fees relating to the Product Development, for each of
PO, Developer is not authorized to begin performing Developer's Personnel authorized to perform hereunder. As
Services or Deliverables until a PO has been issued. A such, Developer's Personnel are not entitled to any
subsequent agreement between the parties containing terms employment rights or benefits from Company or its
and conditions for production of the Product will be Affiliates and shall in no way be deemed and/or construed
executed prior to the expiration of the Term of this to be employees of Company or its Affiliates, Neither
Agreement. Company nor its Affiliates shall have no power to hire,

2.2. Changes in Scope. Company may at any time notify discipline or fire Developer’s Personnel or to supervise or
Developer of a change request to make changes to the scope, control the work schedules or conditions of employment,
definition, or schedule of deliverables for the: Product except as otherwise set forth herein.

Development, Upon receipt, Developer shall evaluate each 3.2.1. On-Site Restriction. Developer shall not be

change request as soon as possible and provide a written permitted and hereby promises that it shall not permit
estimate (with sufficient supporting information) of any any Developer's Personnel that are not recognized as
required increase or decrease in the cost of or time required W2 employees by Developer to work on-site at any
for the performance. of the Product Development. facilities, buildings, or premises owned or leased by

2.3. Acceptance Period. Company shall have thirty (30) days Company or its Affiliates,

(the “Acceptance Period”) to determine the acceptability of 3.3. Third Party Subcontractors. Developer shall be permitted to
any deliverable. Within thirty (30) business days following subcontract performance of work or processes called for
the end of the Acceptance Period, Company shall (a) under the SOW or any PO to a third party (“‘Subcontractor’)
provide written notice of acceptance to Developer, or (b) without the prior consent of Company. Any subcontractor
provide written notice of non-acceptance with reasonable assignment does not relieve Developer of its own individual
written comments to Developer regarding the deficiencies of duties or obligations under the SOW or PO. Developer

the deliverable(s). If changes are required by Company, shall be solely responsible for any costs and expenses
Developer shall have thirty (30) days to correct the incurred by Subcontractors. However, if Company directs
deficiency noted therein and resubmit the deliverable to or otherwise requires Developer to subcontract all ora
Company beginning a new Acceptance Period. This process portion of its duties or obligations under the SOW or PO to
shall continue until Developer has corrected all deficiencies any subcontractor, then Developer shall not be responsible
and Company accepts the deliverable. fora breach of any Contract documents, SOW or PO caused

2.4. Delays Caused By Company. Developer shall not be liable by that subcontractor's failure to meet its warranty, delivery,
for any alleged delays in performance under this Agreement, or other contractual obligations.
any Contract Documents, SOWs or POs, if such delays are 4. CONFIDENTIAL INFORMATION:
caused by the Company due to Product clianges, Product 4.1. Confidential Information. “Confidential Information”
Specification changes, SOW changes, scope of work means all non-public, confidential or proprietary .
changes, Company’s failure to issue a proper PO or delays information and materials of Company Parties fumished by
in supplying any raw materials that are to be provided to or on behalf of any of the Company Parties to Developer
Developer by the Company. In the event of any delays in and/or Developer's Representatives, including but not
performance of Product Development that are caused by the limited to all drafts, copies, summaries, and extracts of any
Company, Developer shall have the right to cease of the foregoing, and/or otherwise arising from and/or in
performance under this Agreement, any Contract connection with this Agreement, whether disclosed orally or
Documents, SOWs or POs until Company cures the event disclosed or accessed in written, electronic, or other form or
causing such delays. media, and whether or not marked as such, including trade

2.5. Agreement to Gover. If there is any conflict, contradiction, secrets. Confidential Information shall not include any
inconsistency or incompatibility between the terms and. information that: (a) is or becomes generally available to the
conditions of any Contract documents, SOWs, or POs, then public other than as a result of Developer's breach of this
this Agreement shall exclusively govern, Agreement (except for personally identifiable information

3. INDEPENDENT CONTRACTOR STATUS: which shall remain Confidential Information); (b) is

SUBCONTRACTORS: obtained by Developer ona non-confidential basis from a

3.1. Independent Contractor Status, It is understood and third-party that was not legally or contractually restricted
acknowledged that the Product Development which from disclosing such information; or (c). Developer
Developer will provide to Company hereunder shall be in establishes by documentary evidence, was lawfully in
the capacity of an independent contractor and not as an Developer's possessian prior to the date of disclosure
employee or agent of Company. Developer shall control the hereunder. It is further contemplated that the terms and

& MIN Faraday Pane fee, AM rights reserved: This dacnment contains tite confidauial aad proprictery information of Furadev Futrrs and nity not be reproduced, remransmuced or
redistiibited, cither in wile ar in part. far aay reason withaur Faraday Fore prior written consent, Primed capies of shiv docunwar cre Uncaniratled.

Print Date: 6/28/18

 

Faraday&Future Inc, & Schwab Industries, Inc.

Page 2 of 8
“™
#N7N
‘N

Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.37 Page 37 of 51

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

3.

4.2.

4.3.

4.4.

existence of this Agreement shall be treated as Confidential
Information.

Restricted Use. All Confidential Information is and shall
remain the property of Company or the Company Parties at
all times, Developer shall use such Confidential
Information only for the purpose, and to the extent
necessary, of fulfilling its obligations under this Agreement
and any applicable SOW or PO. Upon Company’s request
or the termination of the business relationship between the
parties, whichever is earlier, Developer shall promptly
retum all documents and other materials containing
Confidential Information.

Nondisclosure. Developer agrees and acknowledges on
behalf of Developer and Developer's Representatives that
they shall have no proprietary interest in the Confidential
Information and shall not disclose, communicate nor publish
the nature or content of such Confidential Information to
any person or entity, nor use, except as authorized in writing
by Company, any of the Confidential Information it (or any
of the Developer's Representatives) produces, receives,
acquires or obtains from any of the Company Parties and/or
as a result of or arising from this Agreement. The
Developer shall take (and cause the Developer's
Representatives to take) all necessary steps to ensure that
the Confidential Information is securely maintained,
including by causing all Developer's Representatives to sign
a non-disclosure agreement regarding the Confidential
Information herein with no less restrictive terms than the
ones contained in this Section 5.3 before the permissible
disclosure of any such Confidential Information. In the
event the Developer (or any of the Developer's
Representatives) becomes legally compelled to disclose any
of the Confidential Information, Developer shall provide
Company with prompt notice thereof and shall not divulge
any information until Company has had the opportunity to
seek a protective order or other appropriate remedy to
curtail such disclosure. If such actions by Company are
unsuccessful, or Company otherwise waives its or the
Company Parties’ right to seek such remedies, the relevant
Developer’s Representatives shall disclose only that portion
of the Confidential Information which it is legally required
to disclose.

Remedies. Developer agrees that any breach or threatened
breach of this Section 5 could cause not only financial harm,
but also irreparable harm, to Company, and that money
damages will not provide an adequate remedy. As such, in
addition to any other rights or remedies provided hereunder
or by Applicable Law, Company shall be entitled to
injunctive relief for any threatened or actual breach of this
Section 5, without proof of damages or the need to post
security, Pursuit of any remedy at law or in equity shall not
be deemed as an election of remedies.

INTELLECTUAL PROPERTY:

5.1.

Ownership. Each of the Parties acknowledges and agrees
that:

5.1.1. each Party retains exclusive ownership of its
Background Intellectual Property Rights;

5.1.2. Company does not transfer to Developer any of its
Background Intellectual Property Rights, and
Developer may not use any of Company's
Background Intellectual Property Rights other than to
develop, produce and supply Products to Company
hereunder;

5.1.3. Developer does not transfer to Company any of
Developer’s Background Intellectual Property Rights,
except that Developer grants to Company and its
Affiliates the right to resell Products or incorporate
Products purchased from Developer into finished

5.2.

5.3:

5.4.

5.5.

No. [SOW document number]
Version 1.0

goods and to sell such finished goods to Company
and its Affiliates, and each of their customers;

5.1.4, all Foreground Intellectual Property Rights will be
owned by Company;

5.1.5. Developer hereby irrevocably assigns to Company all
of Developer's right, title and interest in and to all
Foreground Intellectual Property Rights, and, to the
extent that any Foreground Intellectual Property
Rights are copyrightable works or works of
authorship (including computer programs, technical
specifications, documentation and manuals), the
Parties agree that such works are “works made for
hire” for Company under the US Copyright Act; and

5.1.6. Developer shall only use the Foreground Intellectual
Property Rights to produce and supply Products to
Company and_its Affiliates.

Prohibited Acts. Each of the Parties shall not:

5.2.1, take any action that may interfere with the other
Party’s Intellectual Property Rights, including such
other Party’s ownership or exercise thereof,

5.2.2, challenge any right, title or interest of the other Party
in such other Party’s Intellectual Property Rights;

5.2.3. make any Claim or take any action adverse to such
other Party's ownership of its Intellectual Property
Rights;

5.2.4. register or apply for registrations, anywhere in the
world, the other Party’s trademarks or any other
trademark that is similar to such other Party's
trademarks or that incorporates such trademarks in
whole or in confusingly similar part;

5.2.5. use any mark, anywhere, that is confusingly similar
to the other Party’s trademarks;

5.2.6. misappropriate any of the other Party’s trademarks
for use as a domain name without such other Party’s
prior written consent, or

5.2.7. alter, obscure or remove any of the other Party’s
trademarks or trademark or copyright notices or any
other proprietary rights notices placed on the
products purchased under this Agreement (including
Products), marketing materials or other materials.

License of Developer’s Background Intellectual Property
Rights. Developer grants to Company and its Affiliates an
imevocable, non-exclusive, worldwide, perpetual, royalty-
free license, with the right to grant sublicenses, to use
Developer's Background Intellectual Property Rights to
produce, procure use, sell and to obtain, from alternate
sources, products and services similar to the Products
(including related systems and components) following the
expiration or earlier termination of this Agreement and in
connection with Company's rights hereunder to purchase
Products from an alternative source at any time during the
Tenm hereof.

Developer's Representatives. Developer shall ensure that
all Developer’s Representatives performing or engaged
under this Agreement are informed of Company’s rights and
obligations under this Agreement and Developer shall
provide any legal notices required by applicable Law
necessary to ensure that any Intellectual Property Rights
prepared by or on behalf of any such Developer’s
Representatives are the property of Company as
contemplated by this Agreement, Developer shall, as
necessary, obtain the assignment and conveyance to
Company, or to Developer for the benefit of Company, of
any patent or other proprietary rights that such persons or
entities may then have or may have in the future to such
Intellectual Property Rights.

License to Third Party Content. Developer shall advise
Company in advance and in writing when Developer (or any
Developer's Representatives) intends to include any third-

MAS Faraday Fature lac. AN rights reserved: This document cancatns the confidential and praprieiary infermationd af Muraday Puaere duel nay avr be reproducal, reivansmniteed or
redistributed. cither in shele ar in part, for uny reason without Farcday Fuaure priors writen cousent. Printed copies af ihix document are Cacauiralted,

Print Date: 6/28/18

Faradayé&Future Inc. & Schwab Industries, Inc.

Page 3 of 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.38 Page 38 of 51

7%
a a
“Ns

5.6.

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

party content into any of the Praducts, and such third-party
content shall not be included in any Products without the
prior written approval of Company. To the extent third
party content of any kind is embodied in any Products,
Developer hereby grants, or shall cause such third party to
grant, Company and its Affiliates a non-exclusive,
worldwide, perpetual, irrevocable fully paid up license to
use such third party content to the extent Company (or its
Affiliates) determines it needs or desires to use such third-
party rights to obtain the benefit of the Products
Development and/or to use, maintain, modify, enhance,
perfonn, distribute, combine with others, copy and/or create
derivative works of the Products,

Trademarks. Developer shall not have any right to use the 73.

names, logos, symbols and/or any other wademarks of
Company or its Affiliates unless and until each such use is
approved in advance and in writing by

Company. Developer shall not directly or indirectly obtain
or attempt to obtain during the Term or at any time
thereafter, any right, title or interest in or to said marks. All
uses inure to the benefit of Company or its

Affiliates. Deyeloper’s permission to use the marks may be
withdrawn by Company at any time at its discretion upon
written notice to: Developer by Company, and, upon
delivery of such notice, Developer shall immediately
discontinue use of the marks, Any press release or

 

 

No. [SOW document number]
Version 1.0

Company under any existing or new PO that has been
actually rendered, and reimbursement for authorized
expenses actually incurred and approved, prior to the
termination date, Upon notice of tennination, Developer
shall (i) terminate all or the specified portion of the work
under the SOW and PO; (ii) transfer title to and deliver to
Company or its designee, the usable and merchantable
Products, work in process and raw materials/components
that Developer has produced and/or purchased based upon
the Releases issued by Company; (iii) upon request,
cooperate with Company in effectuating the re-source of the
goods and services to an alternate supplier specified by
Company.

Payment to Developer. Upon termination under this Section
7, within thirty (30) days after receiving notice of
termination, Company shall pay to Developer the following
documented amounts without duplication: (i) the PO
purchase price for all finished and completed Products for
which payment has not been previously made and which
were produced in accordance with the SOW, any PO; (ii)
Developer's reasonable and actual cost of the usable and
merchantable work in process; (iii) Developer's reasonable
direct and actual costs incurred in settling claims of its
subcontractors that are rendered unrecoverable by the
termination; and (iv) Developer's reasonable and actual
costs in storing and protecting Company's property.

announcement or identification by Developer of its 7.4. Termination With Cause. Either Party may terminate this
relationship with Company in connection with this Agreement, effective upon written notice to the other Party
Agreement and/or the subject matter thereof must be pre- (the “Defaulting Party"), if the Defaulting Party:
approved in writing by Company in each instance. _ 74.1. Breaches this Agreement, and such breach is

6. PAYMENTS; INVOICES: EXPENSES: incapable of cure, or with respect to a breach capable

6.1. Payment Tenms. Payment terms shall be net thirty (30) days of cure, the Defaulting Party does not cure such
from the date that any Correct Invoice is submitted to breach within fifteen (15) days after receipt of written
Company by Developer for any work, Deliverables, notice of such breach;

Products, Product Development, or Services provided to 7.4.2. Commits any act or becomes involved in any
Company. [f Company fails to pay Developer according to situation or occurrence which brings Company or
these agreed upon payment terms, then Developer shall be Developer, or any Company Parties or Developer
excused and relieved from all further performance under Parties, into public disrepute or contempt, or which
any existing SOW or PO, Developer may- terminate this damages or disparages the goodwill or reputation of
Agreement with cause (as set forth in Section 7.4) and Company or Developer, or Company Parties or
further, Developer shall have the right to demand full Developer Parties, or which reflects unfavorably
payment in advance for any future work, Deliverables, upon Company or Developer, or Company Parties or
Products, Product Development, or Services that Developer Developer Parties, as reasonably determined by
agrees to provide-to Company under any existing or new PO. Company or Developer in its/their discretion, and

6.2. Expenses. Unless otherwise specifically set forth in this Company or Developer fails to cure the situation
Agreement, the SOW or associated POs, Developer shall within fifteen (15) days of such situation or
bear all of its own expenses arising from the performance of occurrence to Company’s or Developer's respective
its obligations under this Agreement. [f, pursuant to the satisfaction;
relevant SOW or PO, Company is to reimburse certain 7.4.3. Breaches the intellectual property, confidentiality, or
expenses of Developer, such expenses must be pre-approved other provisions of this Agreement.
in writing by Company prior to submission of a Correct 7.4.4. Becomes subject, voluntarily or involuntarily, to any
Invoice and accompanied by receipts and supporting proceeding under any domestic or foreign bankruptcy
documentation acceptable to Company. All Develaper or insolvency law, which is not fully stayed within
expenses not pre-approved by Company or not otherwise seven (7) business days or is not dismissed or vacated
meeting the requirements of this Agreement, the SOW or within forty-five (45) days after filing,

PO shall .be the Developers’ sole responsibility. 7.5, Effect of Expiration or Tennination..
7. TERM:;:TERMINATION: 7.5.1, Immediately upon the effectiveness ofa notice of

7.1. Term. This Agreement shall commence as of the Effective termination, Developer shall, unless otherwise
Date and shall continue until the later of the expiration or directed by Company:
termination of the last SOW or on March 31, 2019 (“Term”), 7.5.1.1. promptly terminate all performance under
unless sooner terminated as set forth in this Section 7 or this Agreement and under any outstanding
otherwise set forth herein. SOW or PO;

7.2. Termination Without Cause, By providing at least thirty (30) 7.5.1.2. transfer title and deliver to Company all
days prior written notice to the other Party, both Company Products (including equipment and tooling)
and Developer, in its/their sole discretion, may terminate that has been fully paid for by Company;
this Agreement or any SOW or PO, in whole or in part, at 7.5.1.3, retum to Company or dispose (in accordance
any time without cause, and without liability except for with Company’s instructions and
Company’s required payment of any work, Deliverables, reimbursement of Developer's actual,
Products, Product Development, or Services provided to reasonable costs associated with such

© 0/8 Faraday Fang luc. All righes vexerved: Taiy document conning te confidentiad wed proprietary information of Faraday Faure and meav not ie reprodicerl, veansmitted ar
rerdiswituted, uisher in whole or in pavt, for any reason without Faraday Puce prior wenten convene, Printed copies of this document wre Cuconvalted.

Print Date: 6/28/18

 

Faraday &Future Inc, & Schwab Industries, Ine,

Page 4 of 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.39 Page 39 of 51

“NN
NAN
7s

7.6.

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

disposal upon proof of costs) any. property
furnished by or belonging to Company or its
Affiliates, so long as Company has fully paid
Developer in accordance with the terms of
this Agreement and/or any PO;

7.5.1.4. Developer shall devote its best good faith
efforts prior to the effective tennination date
or expiration date to cooperate with Company
to minimize the interruption of the Products
Development or Products Supply caused by
termination or expiration and the appointment
of another supplier. During this period,
Developer also agrees to give Company all
reasonable and prompt cooperation toward
transferring, with approval of third parties in
interest, all contracts and other arrangements
with third parties or others, upon being duly
released fromm the obligation thereof,

7.5.2. Expiration or termination of the Term will not affect
any rights or obligations of the Parties that come into
effect upon or after termination or expiration of this
Agreement; or

7.5.3, Upon the expiration or earlier termination of this
Agreement, each Party shall:

7.5.3.1. Retum to the other Party or destroy all
documents and tangible materials (and any
copies) containing, reflecting, incorporating
or based on the other Party's Confidential
Information;

7.5.3.2. Permanently erase all of the other Party’s
Confidential Information from its computer
systems, except for copies that are maintained
in accordance with the Party’s internal
recordkeeping policies;

7.5.3.3. Ona pro rata basis, repay all fees and
expenses paid in advance for any Product
Development work that was not completed as
of the date of termination; and

7.5.3.4. Certify in writing to Company that it has
complied with the requirements of this
Section 7.5.

7.54. Neither Party will be liable to the other Party for any
damage of any kind incurred by the other Party by
reason of the expiration or earlier termination of this
Agreement. Termination of this Agreement will not
constitute a waiver of either Party’s rights, remedies
or defenses under this Agreement, at Law, in equity
or otherwise.

Survival. Notwithstanding any other terms hereof, the rights
and obligations of the parties set forth in Sections 3, 4, 6, 7,
8, 9, 10, and 11, and any other terms under a SOW or PO
indicated as surviving, and any right or obligation of the
Parties in this Agreement which, by its nature, should
survive termination or expiration of this Agreement, will
survive any such termination or expiration of this
Agreement.

8, LIMITED INDEMNIFICATION, REPRESENTATIONS AND

 

WARRANTIES:

8.1

Limited Indemnification. Subject to the terms and conditions
of this Agreement, Indemnifying Party shall indemnify,
defend and hold hannless the Company Parties and each of
their Representatives, officers, directors, employees, agents,
contractors, Affiliates, successors and permitted assigns
(collectively, “Indemnified Parties") against any and all
Claims, penalties, fines, costs, or expenses of whatever kind,
including reasonable attorneys’ fees, fees and the costs of
enforcing any right to indemnification under this Agreement
and the cost of pursuing any insurance providers, incurred by

8.2

No. [SOW document number]
Version 1,0

any Indemnified Party (collectively, “Losses”, relating to,

arising out or resulting from any third-party Claim or any

direct Claim against Indemnifying Party alleging material
defects in the particular Product produced by Developer if
such Claims arise from allegations that the Product was not
produced pursuant to the particular Specifications and
tolerances provided by the Company.

Representations and Warranties. Developer (on behalf of

itself and its Representatives) represents, warrants and

covenants that:

8.2.1 it shall perform the Product Development in a
competent and workmanlike manner in accordance with
the level of professional care customarily observed by
highly skilled professionals rendering similar services
as provided hereunder;

8.2.2 all Products, tooling, and other goods provided
hereunder shall a) comply with all performance
standards and product characteristics, including without
limitation Specifications, drawings, descriptions or
samples, furnished and/or specified by Company, (b) be
merchantable, (c) be free from defects in material and
workmanship, and (d) to the extent that Developer
designs any goods, or Company relies on Developer's
expertise in any aspect of the design of the goods
communicated by Developer to Company, those goods
will be fit and sufficient for the purposes intended;

8.2.3 it shall use reasonable efforts to ensure that its
Representatives comply with all Laws;

8.2.4 it shall use reasonable efforts to notify Company if
Developer leams that any of the Deliverables do not
comply with any applicable Laws relating to the
Deliverables;

8.2.5 Developer is the lawful owner or licensee of all
programs and/or Developer’s Intellectual Property used
by it in the Products and that such Products and
Intellectual Property Rights have been lawfully
developed or acquired by Developer and Developer has
the right to permit Company and its Affiliates to access
or use such;

8.2.6 Developer has all right, power and authority (a) to grant
Company good and marketable title to the Products and
tooling, free from any third party interests, liens or
encumbrances, except those created by Developer due
to any breach of the Company’s obligations under this
Agreement or any PO, including but not limited to
Company’s payment obligations to Developer, and (b)
to grant the license to the Developer's Background
Intellectual Property to Company and its Affiliates as
more fully described above, without need for any
further consent of any third party, and exercisable
without any interference;

8.2.7 Developer has no other agreement or relationship or
commitment that conflicts with Developer’s obligations
to Company under this Agreement, including, but not
limited to, any agreement to assign inventions,
trademarks, copyrights, ideas or other Intellectual

Property Rights.

MEDIATION; ARBITRATION;

9.1

The laws of the State of Michigan shall apply to all disputes
between the Parties, including but not limited to the
application, construction, effect, enforcement, interpretation
of this Agreement, the SOW, any applicable POs and all
other Contract documents and contractual relations between
the Parties of any kind whatsoever. The Parties further agree
to submit all controversies or claims arising out of their
contractual business relationship, this Agreement, the SOW,
any applicable POs, any Contract documents or any other
dispute of any kind to binding arbitration administered by the
American Arbitration Association (AAA) at a location to be

2018 Faraday Future fae. lll rights reserved: Thiv document contauas the confidential and propvictary iafavmation of Faraday Batre aad pay iat be reproduced, reransmined or
redistriéuted, dither in uhale or in pars, lov auy reason without Faraday Future prior writes: consent, Printed copies of dis dacwnenr are Cacaniralted.

Print Date: 6/28/18

Faraday&Future Inc. & Schwab Industries, Inc.

Page 5 of 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.40 Page 40 of 51

“N
a a

FARADAY FUTURE

“NS ENGINEERING SERVICES AGREEMENT

9.2

9.3

determined in Macomb County, Michigan, including, but not
limited to, any and all issues that arise from: (i) any
document, agreement or procedure related to or delivered in
connection with this Agreement, the SOW, or any PO; (ii)
any protocol, dispute, claim, controversy or issue that touches,
concems, is related to or is delivered in connection with this
Agreement, the SOW, or any PO, in any way, shape or form,
regardless of substance or procedure; (iii) the alleged breach
of this Agreement, the SOW, or any PO, and/or; (iv) any
claims for damages resulting from any business conducted
between the Parties related to this Agreement, the SOW, or
any PO, including claims of injury to persons, property or
business interests (torts), The arbitration proceedings sliall be
conducted under the then currently published Commercial
Arbitration Rules for AAA and shall be decided by a single
AAA arbitrator. The AAA arbitrator shall have the authority
to resolve any dispute as to whether an issue is arbitrable.
The decision of the arbitrator shall be in writing and shall be
final and binding upon both Patties. Any award may be
enforced by either Party, as applicable, in a court of
competent jurisdiction in the State of Michigan. Each Party
shall bear its own cost of preparing and presenting its case,
including the fees of the arbitrator; provided, however, the
parties agree that the prevailing Party in such arbitration shall
be awarded its arbitrator costs, arbitration administration, and
other AAA related fees incurred in connection with the
Arbitration. The arbitrator is not empowered to award
damages in excess of those permitted under this Agreement
or the applicable SOW and attorneys’ fees and legal costs
and expenses. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. Section | et seq., to the
exclusion of state laws inconsistent therewith and judgment
upon the.award rendered by the arbitrator may be entered by
any court having jurisdiction thereof, All negotiations and
proceedings pursuant to this Section 10 are confidential and
shall be treated as compromise and settlement negotiations
for purposes of applicable rules of evidence and any
additional confidentiality protections provided by applicable
law.

Nothing herein shall serve as a waiver by any Party to claim
injunctive relief where applicable under this Agreement.

10. MISCELLANEOUS:
10.1. Export Control. Developer acknowledges that any technical

information, know-how, drawings, designs, specifications,
models, software, hardware or other technical data provided
by Company may be subject to the United States export
control laws and regulations including the Export
Administration Regulations (EAR) administered by
Department of Commerce, Bureau of Industry and Security
and the Foreign Asset Control Regulations administered by
the Department of Treasury, Office of Foreign Assets
Control (OFAC), Where applicable, Developer agrees to
comply with all applicable export control and sanctions laws
and regulations of the U.S. and any other relevant country
(if any) including, but is not limited to, abiding by U.S.
sanctions, embargoes and prohibitions on transactions with
restricted parties and countries. This includes the prohibition
on the export, reexport or transfer of commodities, materials,
software and technology subject to this. Agreement for end-
uses such as missile technology, sensitive nuclear, or
chemical biological weapons end uses. Where applicable,
Developer agrees to notify Company if Deliverables to be
provided to Company under this Agreement are subject to
the U.S. Department of State, International Traffic in Arms

10.2.

10.3.

10.4.

No. (SOW doctunent number]
Version 1.0

Insurance. During the Term and for a period of five (5)
years thereafter, Developer shall, at its own expense,
maintain and carry in full force and effect, with financially
sound and reputable insurers, the following types of
insurance coverage: (2) commercial general liability
insurance (including premises operations, product liability,
and products and completed operations) for a sum no less
than Five Million($5,000,000.00) Dollars; (b) professional
liability/errors and omissions insurance (with no exclusion
for engineering exposure) for a sum no less than One
Million ($1,000,000.00) Dollars; (c) worldwide intellectual
property insurance for at least the value of Developer's
Background IP; (d) automobile liability insurance on all
owned, non-owned, and hired vehicles for a sum no less
than One Million ($1,000,000,00) Dollars and physical
damage insurance for the actual cash value of each such
vehicle, (e)} employer’s liability insurance for a sum no less
than One Million ($1,000,000.00) Dollars; and (f) employee
dishonesty/theft insurance for a sum no less than Five
Hundred Thousand ($500,000.00) Dollars. Immediately
upon the signing of this Agreement, Developer shall provide
Company with a certificate of insurance evidencing the
insurance coverage specified in this Section 10,2. The
certificate of insurance shall name Company as an
additional insured and loss payee. Developer shall provide
Company with ten (10) days’ advance written notice in the
event of a cancellation or material change in such insurance
policy. Developer waives and Developer shall cause its
insurers to waive, any right of subrogation or other recovery
against Company, its Affiliates, and their insurers.

Force Majeure. Any delay or failure of either Party to
perform its obligations under this Agreement will be
excused to the extent that the delay or failure was caused
directly by an event beyond such Party’s reasonable control,
without such Party’s fault or negligence, and that by its
nature could not have been foreseen by such Party or, if it
could have been foreseen, was unavoidable (which events
may include, without limitation, natural disasters,
embargoes, explosions, riots, weather, strikes, lockouts,
wars, trade restrictions, or acts of terrorism) (each, a “Force
Majeure Event’). Company’s or Developer’s financial
inability to perform, changes in cost or availability of
materials, components or services, market conditions, or
Subcontractor's actions or contract disputes shall not be
included in the definition of Force Majeure Event. Company
and Developer shall give the other Party prompt written
notice of any event or circumstance that is reasonably likely
to result in a Force Majeure Event, and the anticipated
duration of such Force Majeure Event. Both Company and
Developer shall use all diligent efforts to end the Force
Majeure Event, ensure that the effects of any Force Majeure
Event are minimized and resume full performance under
this Agreement.

Severability. [f any term or provision of this Agreement is
found to be invalid, illegal, or unenforceable, such invalidity,
illegality, or unenforceability shall not affect any other term
or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or
provision is invalid, illegal, or unenforceable, this
Agreement may be modified to effect the original intent of
the Parties as closely as possible in order that the
transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

Regulations (ITAR) or the Wassenaar Munitions List prior 10.5. Entire Agreement/Modification. No oral agreements,
to the delivery of the Deliverables. Developer will send promises, representations, statements or conversations
notifications to Company’s Export Compliance Department between the Parties hereto or their Representatives, whether
via e-mail to exportcontrol@faradayfuture.com. the same shall have been express or implied, occurring
either before or after the execution of this Agreement, shall
©2018 Faraday Farnre fae, All rights reserved: This doctonent comeias the confidential and propriciway informarian of Faraday Future aad pity aat be cepraduced. retransmited or

rediswifuied. gither in whale ov in part, for aie reason witha Faraday Facer prior writtea canseat. Printed copies af tity decunent ure Cacontotted,

Print Date: 6/28/18

Faraday &Future Inc, & Schwab Industries, Inc,

Page 6 of &
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.41 Page 41 of 51

FARADAY FUTURE
ENGINEERING SERVICES AGREEMENT

be construed as having any bearing or affect upon this
Agreement or any portion hereof, it being understood that
this Agreement (including any applicable Exhibits, SOWs
and POs) constitutes the entire agreement between
Company and Developer relating to the transactions
contemplated hereby. The Parties agree that this Agreement
shall supersede all prior offers, contracts, agreements and
arrangements between the Parties. This Agreement may not
be modified or extended except by a written agreement
signed by an authorized representative of each Party.

10.6.. Form Documents Do Not Supersede Agreement. The
Parties may use standard business forms or otlier
communications, but use of such forms is for convenience
only and does not alter the provisions of this
Agreement. Neither Party shall be bound by, and each
specifically objects to, any provision that is different from
or in addition to this Agreement or any applicable Exhibits
and/or SOWs and POs (whether proffered verbally or in any
quotation, invoice, shipping document, acceptance,
confirmation, correspondence, or otherwise), unless such
provision is specifically agreed to in a writing and signed by
both Parties and indicates an intent to supersede the terms
hereof. Any terms and conditions set forth, incorporated or
adopted by reference into the SOW or any PO between the
parties that alter, conflict or modify the terms and conditions
set forth in this Agreement shall not be binding on any Party
and shall have no force and effect whatsoever, unless agreed
to a writing and signed by both Parties and indicates an
intent to supersede the terms hereof.

10.7. Waiver. No waiver by any Party of any of the provisions of
this Agreement shall be effective unless explicitly set forth
in writing and signed by the Party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise,
or delay in exercising, any right, remedy, power, or
privilege arising from this Agreement shall operate or be
construed as a waiver thereof, nor shall any single or partial
exercise of any night, remedy, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise
of any other right, remedy, power, or privilege.

10.8. Assignment. Developer shall not assign, transfer, delegate,
or subcontract any of its rights or obligations under this

FARADAY&FUTURE INC.

By:

 

Print Name:

 

Title:

 

Date:

 

FARADAY &FUTURE INC.

By:

 

Print Name:

 

Title:

 

Date:

SCHWAB INDUST}: INC.

By: Jp, [/\— <

Print Name: Ae Vv Borind i). Lhe
Title: c FL

 

No. [SOW document number]
Version 1.0

Agreement without the prior written consent of Company.
Any purported assignment or delegation in violation of this
Section 11.10 shall be null and void. No assignment or
delegation shall relieve the Developer of any of its
obligations hereunder. Company may at any time assign or
transfer any or all of its rights or obligations under this
Agreement without Developer’s prior wiitten consent.

10.9. Successors and Assigns. This Agreement is binding on and
inures to the benefit of the Parties and their respective
successors and permitted assigns.

10.10. No Third-Party Beneficiaries. This Agreement benefits
solely the Parties and their respective successors and
penmitted assigns and nothing in this Agreement, express or
implied, confers on any third patty any legal or equitable
right, benefit, or remedy of any nature whatsoever under or
by reason of this Agreement.

10.11. Counterparts. This Agreement may be executed in
counterparts, each of which is deemed an original, but all of
which together are deemed to be one and the same
agreement. Notwithstanding anything to the contrary in this
Agreement, a signed copy of this Agreement delivered by
facsimile, email, or other means of electronic transmission
is deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

10.12. Headings, The headings of the various clauses in this
Agreement have been inserted for the convenience of the
Parties only, They shall not be used to interpret or construe
the meaning of the terms and provisions hereof.

10.13, Authority: Binding Effect. The Parties expressly declare and
represent that they are represented by legal counsel, that
together with their legal counsel they have read this entire
Agreement, and that they fully understand the content and
effect of the contractual covenants, promises and obligations
set forth herein, and that they approve and accept the terms
and conditions contained herein. This Agreement shall be
construed and interpreted as though jointly drafted by both
Parties. The Parties' designated Representatives whose
signatures appear below are authorized to sign and bind the
Tespective Parties for all legal purposes to the Agreement.

© I018 Faraday Future tae. sd vights reserved: Thix decumad conmains (he confidential and proprieiay infurniuion af Faraday Pure and nav nar he reproduced. vewausmited or

 

rediseibnted, either in whole ov in pers, for

Print Date: 6/28/18 Faradayé&Future Inc, & Schwab Industries, Inc.

ne reason withaue Faraday Fuarre prior written consent. Printed capivs uf tis document are Caconivalted,

Page 7 of 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.42 Page 42 of 51

7aO\. FARADAY FUTURE No. [SOW document number]
7N ENGINEERING SERVICES AGREEMENT Version 1.0

 

$095? fees pm shelby fot me 449/5~
Date: 6- 24-'#

 

2018 Faraday Furare fae, -til rights reserved: This decument contains die cantidesoal und proprictary tiformation of Furidiy Fidkure cet aniy not be reproduced, retcansinitied ar
redistributed. either in whale uv in pars, far any reason withane Faradas Fiture pra writen cousent, Printed copies of this document are Cacontcatted.

Print Date: 6/28/18 Faraday &Future Inc, & Schwab Industries, Inc. Page 8 of 8
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.43 Page 43 of 51

Exhibit B
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.44 Page 44 of 51

AMERICAN ARBITRATION ASSOCIATION

SCHWAB INDUSTRIES, INC.,
Claimant,

v.

FARADAY & FUTURE INC.,

Respondent,

Case No. 01-18-0003-8415

 

Paul J, Zalewski (P61693)
The Zalewski Law Firm
Attorney for Claimant
29199 Ryan Rd.

Warren, MI 48092-4243
(586) 573-8900

(586) 573-7695 (fax)
zalewskilegal@gmail.com

Rachel Feldman (temporary admission to
Michigan Bar pending)

Catherine Simonsen (temporary admission to
Michigan Bar pending)

White & Case LLP

Attorneys for Respondent

555 South Flower Street, Suite 2700

Los Angeles, CA 90071-2433

(213) 620-7700

(213) 452-2329 (fax)
rfeldman@whitecase.com
catherine.simonsen@whitecase.com

 

PRE-HEARING ORDER NUMBER ONE
DATED NOVEMBER 30, 2018

The above-referenced matter is currently pending in Arbitration before the American

Arbitration Association (“AAA”) and the undersigned, its duly appointed Arbitrator. A first

Pre-Hearing Conference was conducted in this matter on November 30, 2018. Claimant, SCHWAB

INDUSTRIES, INC., was represented in this Conference by Paul J. Zalewski, Esq. of The Zalewski

Law Firm. Respondent, FARADAY & FUTURE INC., was represented in the Conference by

Rachel Feldman, Esq. and Peter D’Agostino, Esq. of White & Case LLP, Matt Lacey, Case

Manager of the AAA, also participated in the Conference.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.45 Page 45 of 51

The following matters were reviewed and resolved in Pre-Hearing Conference Number
One:

lL. PHV_ Admission. Counsel for Respondent must expeditiously complete
the PHV admission requirements established by the State Bar of Michigan. Once the
PHV approval letter is issued, Respondent’s counsel should submit the letter, together
with an Order approving PHV admission, for entry by the undersigned. Thereafter, the
undersigned will forward the executed Order of admission and the admission letter to the
State Bar to complete the PHV process.

z Jurisdiction. Both sides acknowledged that Section 9 of the agreement
entitled Faraday Future Engineering Services Agreement dated 6-24-18 contains a valid
arbitration clause. Both sides further acknowledge that the claims set forth in the Demand
for Arbitration arguable fall within the confines of the clause. Accordingly, the jurisdiction
of the AAA and the undersigned has been confirmed.

3: Pleading Status. Claimant acknowledged that its Demand for Arbitration and
the attached Engineering Services Agreement adequately sets forth the nature of its claim
and no additional amendments are required at this time. Respondent has denied the
allegations of the Demand by failing to answer. Respondent may file a detailed Answer to
the Demand without leave on or before January 11, 2019. Thereafter, any amendments or
revisions to any of the pleadings will only be granted upon motion duly made and approved
by the undersigned.

4. Status of Action. Respondent indicated that it has lost its funding for the
project upon which it has engaged Claimant. It is attempting to replace the funding and

hopes to do so within the next 60 days. Given such circumstances, it is not appropriate to

bo
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.46 Page 46 of 51

engage in full scale discovery in this matter until the status of Respondent’s financing
is clear,

Dd; Limited Discovery. The parties may engage in limited document discovery
in which they seek specific documents from opposing counsel. The parties shall follow
the time schedules set forth in the Michigan Rules of Court for filing document requests
and responding thereto. At this time, no Interrogatories, Requests to Admit or
Depositions will be permitted.

6. Motion for Partial Summary Judgment. Claimant has indicated a desire to
file a Motion for Partial Summary Judgment. Claimant is free to file such Motion at any
time and if filed, a briefing schedule will be set.

Pre-Hearing Conference Number Two. A second Pre-Hearing Conference
shall be conducted in this matter on January 29, 2019, commencing at 11:00 a.m. The
Case Manager shall provide the parties with dial-in instructions and confirmation of this
Conference.

No further matters were discussed during Pre-Hearing Conference Number One.

LD Def
Dated: November 30, 2018 ha, rhe fs

(Gene J. Eséhaki, Arbitrator
/ we

4842-4182-5409, v. 1
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.47 Page 47 of 51

Exhibit C
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.48 Page 48 of 51

AMERICAN ARBITRATION ASSOCIATION

SCHWAB INDUSTRIES, INC.,
Claimant,

We

FARADAY & FUTURE INC.,

Respondent.

Case No. 01-18-0003-8415
Arbitrator — Gene J. Esshaki

 

Paul J. Zalewski (P61693)
The Zalewski Law Firm
Attorney for Claimant
29199 Ryan Rd.

Warren, MI 48092-4243
(586) 573-8900

(586) 573-7695 (fax)
zalewskilegal@gmail.com

Rachel Feldman (temporary admission to
Michigan Bar pending)

Catherine Simonsen (temporary admission to
Michigan Bar pending)

White & Case LLP

Attorneys for Respondent

555 South Flower Street, Suite 2700

Los Angeles, CA 90071-2433

(213) 620-7700

(213) 452-2329 (fax)
rfeldman@whitecase.com
catherine.simonsen@whitecase.com

Benjamin W. Jeffers (P57161)

Hickey Hauck Bishoff & Jeffers, PLLC
Attorneys for Respondent

One Woodward Avenue, Suite 2000
Detroit, MI 48226

(313) 964-8600

(313) 964-8601 (fax)
bjeffers@hhbjlaw.com

ORDER DATED SEPTEMBER 4, 2019
REGARDING CLAIMANT’S MOTIONS IN LIMINE

The Claimant in the above-referenced Arbitration currently pending before the American

Arbitration Association (“AAA”), SCHWAB INDUSTRIES, INC., through its counsel, Paul J.

Zalewski, Esq. of The Zalewski Law Firm, filed two Motions in Limine dated August 9, 2019.

Claimant’s first Motion seeks a pre-hearing ruling that by failing to file an Answer and/or

Affirmative Defenses to the Demand for Arbitration, Respondent has waived all general and all
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.49 Page 49 of 51

affirmative defenses in this matter. The second Motion seeks a pre-hearing ruling by the
undersigned that the Engineering Services Agreement is a binding contractual obligation
between the parties that must be enforced during the Arbitration hearings.

On August 23, 2019, Respondent, FARADAY & FUTURE INC., acting through counsel,
Rachel Feldman, Esq. of White & Case LLP, filed a Response in Opposition to both of Claimant’s
Motions supported by an Affidavit.

On August 29, 2019, Claimant filed a Reply in support of its original Motions in Limine.
I. RULING ON MOTIONS IN LIMINE RE: DEFENSES.

Claimant’s initial Motion in Limine seeks an order from the undersigned determining that
by failing to file a formal Answer and/or Affirmative Defenses to the Demand for Arbitration,
Respondent has waived all defenses, both general and specific, to the Demand. In support of the
Motion, Claimant relies upon MCR 2.111(F)(2) that provides:

“A party against whom a cause of action has been asserted by complaint, cross-

claim, counterclaim or third-party claim must assert in a responsive pleading the

defenses the party has against the claim and further cautions that a defense not

asserted in the responsive pleading or by motion as provided by the Court Rules is
waived, except for the defenses of lack of jurisdiction over the subject matter of

the action, and failure to state a claim upon which relief can be granted.”

In opposition to the Motion, Respondent points to Rule R-5 of the Commercial Rules of
Arbitration for the proposition that if a party does not file an answer to the Demand, it shall be
deemed a general denial.

During the initial Pre-Hearing Conference in this matter, the undersigned observed that
Respondent had not filed an Answer and/or Affirmative Defenses to the Demand and affirmed

that the same resulted in a general denial being lodged. The undersigned gave Respondent the

opportunity to file an Answer and/or Affirmative Defenses, which Respondent elected not to do.
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.50 Page 50 of 51

By this Motion, the undersigned is called upon to reconcile an apparent conflict between
MCR 2.111 and Rule R-5 of the Commercial Rules of Arbitration. The undersigned is resolving
the apparent conflict between the two rules by holding that Commercial Rule R-5 of the AAA is
superior to MCR 2.111. It is well-established that the failure to file an Answer to a Demand for
Arbitration is deemed a general denial. MCR 2.111 cannot be interpreted as overriding the
specific rule of commercial arbitration. By the same token, Rule R-5 of the Commercial Rules of
Arbitration makes no mention of Affirmative Defenses being preserved by failure to respond.
The undersigned is forced to conclude that while Respondent has preserved its general denial of
the Demand, it has waived all affirmative defenses.

The result of this ruling is that Respondent has preserved its general denial of the
Demand and waived its affirmative defenses against the Demand. Accordingly, Claimant must
prove each allegation of its cause of action by a preponderance of the evidence at the hearing.
That is, the essence of a general denial where the responding party simply leaves the Claimant to
its proof at hearing. On the other hand, special and/or affirmative defenses that could have been
raised in this matter are deemed waived pursuant to MCR 2.111.

I. MOTION REGARDING ENGINEERING SERVICES AGREEMENT.

In this matter, Claimant asserts that the parties entered into an Engineering Services
Agreement dated June 24, 2018. Initially, this allegation was not contested by Respondent. Most
recently, Respondent has asserted that the Engineering Services Agreement is not binding upon
the parties because it was never executed by Respondent.

In support of its Motion, Claimant asserts that more than sufficient evidence exists in the

conduct of the parties during the course in which the contract was being performed to conclude
Case 2:20-cv-10437-AJT-MJH ECF No.1 filed 02/20/20 PagelD.51 Page 51 of 51

that an agreement had been reached upon all of the major terms of the contractual relationship
between the parties and that that agreement was the Engineering Services Agreement.

As indicated above, by failing to file specific and/or Affirmative Defenses, Respondent has
waived those defenses pursuant to MCR 2.111. The allegation that a contract is not valid because
of a failure of consideration and/or a failure of execution by the party against whom enforcement
is sought is in fact an affirmative defense. It is too late in this action for Respondent to now raise
the affirmative defense of the invalidity of the Engineering Services Agreement. Not only is this
conclusion compelled based upon the waiver argument, but also based upon the documentary
evidence submitted by Claimant in which the parties, through their email communications,
confirmed a final agreement had been reached and that that agreement was the Engineering
Services Agreement. At this point, Respondent is estopped to deny the validity of the Engineering
Services Agreement and its applicability to the conduct of the parties in this action.

Based upon the foregoing, the undersigned orders that the Motion in Limine regarding
defenses is granted in part and denied in part. The Motion is granted as to Respondent’s failure
to plead affirmative defenses and is denied as to the applicability of Respondent’s general denial.
Additionally, as to the Motion regarding the Engineering Services Agreement, the same is
granted. Respondent has waived the affirmative defenses of failure of consideration or lack of a
binding agreement between the parties by its failure to file Affirmative Defenses. Further, the
evidence presented by Claimant and not rebutted by Respondent leads to the firm conclusion that
a final agreement was reached on all terms of the Engineering Services Agreement, and the same

is valid and binding upon the parties.

Dated: September 4, 2019 !s/
Gene J. Esshaki, Arbitrator

 

4842-8364-3555, v. 1
